Case 6:20-cv-01699-GAP-DCI Document 28-5 Filed 11/20/20 Page 1 of 82 PageID 1232




                                Exhibit 5
                      Claim Chart – ‘771 Patent
Case 6:20-cv-01699-GAP-DCI Document 28-5 Filed 11/20/20 Page 2 of 82 PageID 1233

                            U.S. Patent 8,384,771
        “Method and Apparatus for Three-Dimensional Viewing of Images”
                Pre-Discovery Evidence of Use for Infringement
                                   Priority Date: December 28, 2006
                     Note: Statements made herein are illustrative and not exhaustive

                            Where in the Accused Product(s) Each Limitation of the Asserted
    Claim Language
                                    Claim(s) are Found – HoloLens 1, HoloLens 2, IVAS
  Claim 15. A computer    Defendant Microsoft’s accused systems (e.g., embodied in the HoloLens
  system comprising:      1, HoloLens 2, Integrated Visual Augmentation System (IVAS), and
                          related software applications) include a computer system. Reasonable
                          discovery will confirm this interpretation.

                          The evidence below is described with regard to the HoloLens 1, which
                          was introduced by Microsoft on March 30, 2016. While there are
                          technical improvements and additional features associated with HoloLens
                          2 (introduced February 24, 2019) and IVAS (a military variant of the
                          HoloLens 2), each of the accused systems function similarly with
                          reference to the ‘771 patent claim limitations as described below. Where
                          needed, distinctions are made, with additional evidence and features
                          described for HoloLens 2 and IVAS.

                          In general, Microsoft has obtained patents covering its products and
                          services related to the accused systems. On information and belief,
                          Microsoft incorporates its patented features in the accused systems, and it
                          is reasonable for D3D to rely on those Microsoft patents as evidence of
                          how the HoloLens 1, HoloLens 2 and IVAS systems operate. Such
                          citations to Microsoft patents are noted throughout the claim charts.

                          The evidence below demonstrates that the accused systems operate as a
                          computer system.

                          For example, Microsoft has obtained US Patent No. 10,136,124, titled
                          “Stereoscopic Display of Object.” The Abstract describes the product as
                          “A computing device generates a stereoscopic display of an object by
                          coordinating a first image and a second image.” The Abstract further
                          describes how “the computing device may adjust at least one display
                          property of the first image and/or the second image depending on one or
                          more factors.” Similarly, the Summary of the Invention describes the
                          product as “A computing device causes a stereoscopic display of an
                          object by coordinating a display of a first image and a second image, one
                          to each eye.” Claim 9 states, “A computing device, comprising: a
                          processor; a memory having computer - executable instructions
                          stored thereupon which, when executed by a computing device, cause
                          the computing device to display a first image of an object on a display
                          device, wherein the first image is aligned with a first eye of a user;
                          display a second image of the object on the display device, wherein the
                          second image is aligned with a second eye of the user; obtain data

                                                    1
Case 6:20-cv-01699-GAP-DCI Document 28-5 Filed 11/20/20 Page 3 of 82 PageID 1234

                            U.S. Patent 8,384,771
        “Method and Apparatus for Three-Dimensional Viewing of Images”
                Pre-Discovery Evidence of Use for Infringement
                                 Priority Date: December 28, 2006
                   Note: Statements made herein are illustrative and not exhaustive

                        indicating a vergence distance associated with the object; adjust a display
                        property of the first image based, at least in part, on the vergence
                        distance, wherein adjusting the display property of the first image
                        obscures the display of the object to the first eye of the user for the
                        purposes of reducing eyestrain.” (emphasis added). Microsoft’s ‘124
                        patent identifies April 27, 2015 as its priority date.

                        Microsoft, and other third parties, have published information concerning
                        the accused systems, which further confirm that the accused systems
                        operate as a computer system.




                        Source: https://docs.microsoft.com/en-us/hololens/hololens1-
                        hardware#:~:text=Microsoft%20HoloLens%20(1st%20gen)%20is,the%20real%20world%20around%20you.
                        (emphasis added).


                        For example, a Forbes January 14, 2017 article titled “Microsoft
                        HoloLens Review: Winning the Reality Wars,” states:

                          “As a standalone computer it doesn't need to be connected to a
                          desktop or laptop computer, it is genuinely standalone.”
                          Source: https://www.forbes.com/sites/ewanspence/2017/01/14/microsoft-hololens-review-experience-
                          review/#dfd83c0eabc0 (emphasis added)




                                                     2
Case 6:20-cv-01699-GAP-DCI Document 28-5 Filed 11/20/20 Page 4 of 82 PageID 1235

                            U.S. Patent 8,384,771
        “Method and Apparatus for Three-Dimensional Viewing of Images”
                Pre-Discovery Evidence of Use for Infringement
                                 Priority Date: December 28, 2006
                   Note: Statements made herein are illustrative and not exhaustive

                        Further, a Verge April 6, 2016 article titled “Inside Microsoft’s
                        HoloLens,” showed:

                           “Opening up the HoloLens is a startling reminder that this is a self-
                           contained holographic computer.”




                           Image of components inside of the Microsoft display unit.
                           Source: https://www.theverge.com/2016/4/6/11376442/microsoft-hololens-holograms-parts-
                           teardown-photos-hands-on (emphasis added)



                        The HoloLens 1 includes multiple, pre-installed software programs to
                        provide the stereoscopic three-dimensional images.




                        Source: https://docs.microsoft.com/en-us/hololens/hololens1-hardware




                                                      3
Case 6:20-cv-01699-GAP-DCI Document 28-5 Filed 11/20/20 Page 5 of 82 PageID 1236

                            U.S. Patent 8,384,771
        “Method and Apparatus for Three-Dimensional Viewing of Images”
                Pre-Discovery Evidence of Use for Infringement
                                 Priority Date: December 28, 2006
                   Note: Statements made herein are illustrative and not exhaustive

                        HoloLens 2

                        The HoloLens 2 is a display unit (DU), which includes a computer. The
                        below image shows partial specifications of the HoloLens 2.




                        Source: https://www.microsoft.com/en-us/hololens/hardware


                        Further, Microsoft describes the HoloLens 2 as “an untethered
                        holographic computer.”




                        Source: https://docs.microsoft.com/en-us/hololens/hololens2-hardware




                                                      4
Case 6:20-cv-01699-GAP-DCI Document 28-5 Filed 11/20/20 Page 6 of 82 PageID 1237

                            U.S. Patent 8,384,771
        “Method and Apparatus for Three-Dimensional Viewing of Images”
                Pre-Discovery Evidence of Use for Infringement
                                 Priority Date: December 28, 2006
                   Note: Statements made herein are illustrative and not exhaustive

                        The HoloLens 2 includes multiple, pre-installed software programs to
                        provide three-dimensional images.




                        Source: https://docs.microsoft.com/en-us/hololens/hololens2-hardware


                        IVAS

                        Further, the IVAS is a display unit (DU) with an on-body computer. The
                        chart below shows some of the requirements of the IVAS computer
                        system.




                                                      5
Case 6:20-cv-01699-GAP-DCI Document 28-5 Filed 11/20/20 Page 7 of 82 PageID 1238

                            U.S. Patent 8,384,771
        “Method and Apparatus for Three-Dimensional Viewing of Images”
                Pre-Discovery Evidence of Use for Infringement
                                 Priority Date: December 28, 2006
                   Note: Statements made herein are illustrative and not exhaustive




                        Source: https://uploadvr.com/wp-content/uploads/2018/11/Army-AR-Objectives.pdf (emphasis added)


                        For example, an excerpt from the IVAS Program Objective states:

                            "IVAS is comprised of the Heads Up Display 3.0 (HUD 3.0)
                            integrated with the Synthetic Training Environment (STE) Squad
                            capability. This platform will provide increased lethality,
                            mobility, and situational awareness with the following features:
                            Head Borne Vision System (no helmet mount assembly; low
                            profile, conformal goggle/visor system providing 24/7 squad
                            situational awareness in all operating environments; see thru,
                            wide field of view binocular 3D display. . ."
                            Source: https://uploadvr.com/wp-content/uploads/2018/11/Army-AR-Objectives.pdf




                                                     6
Case 6:20-cv-01699-GAP-DCI Document 28-5 Filed 11/20/20 Page 8 of 82 PageID 1239

                            U.S. Patent 8,384,771
        “Method and Apparatus for Three-Dimensional Viewing of Images”
                Pre-Discovery Evidence of Use for Infringement
                                 Priority Date: December 28, 2006
                   Note: Statements made herein are illustrative and not exhaustive

                        On information and belief, HoloLens 2 is the foundation for IVAS, and as
                        such HoloLens 2 capabilities and functionalities are, and should be
                        considered, representative of IVAS capabilities and functionalities –
                        especially at the pre-discovery stage.

  a memory;             The accused systems embody a memory. For example, the HoloLens 1,
                        HoloLens 2, and IVAS include a memory. As stated above, the
                        HoloLens 2 is representative of the IVAS – as the HoloLens 2 is the
                        foundation of the IVAS. Reasonable discovery will confirm this
                        interpretation.

                        For example, the HoloLens 1 includes the following memory:




                        Source: https://docs.microsoft.com/en-us/hololens/hololens1-
                        hardware#:~:text=Microsoft%20HoloLens%20(1st%20gen)%20is,the%20real%20world%20around%20you.


                        The HoloLens has 114 MB of Dedicated Video Memory, 980 MB of
                        Shared System Memory, 2 GB RAM, 64 GB of storage.




                                                  7
Case 6:20-cv-01699-GAP-DCI Document 28-5 Filed 11/20/20 Page 9 of 82 PageID 1240

                            U.S. Patent 8,384,771
        “Method and Apparatus for Three-Dimensional Viewing of Images”
                Pre-Discovery Evidence of Use for Infringement
                                 Priority Date: December 28, 2006
                   Note: Statements made herein are illustrative and not exhaustive




                        Source: https://www.windowscentral.com/microsoft-hololens-processor-storage-and-ram


                        HoloLens 2/IVAS

                        The HoloLens 2 is a display unit, which includes a computer and
                        associated memory. The below image shows partial specifications of the
                        HoloLens 2, including 4GB of RAM and 64GB of storage memory. As
                        stated above, the HoloLens 2 is representative of the IVAS – as the
                        HoloLens 2 is the foundation of the IVAS. On information and belief,
                        Microsoft’s IVAS technology will include similar componentry,
                        including memory, to the HoloLens 2.




                                                     8
Case 6:20-cv-01699-GAP-DCI Document 28-5 Filed 11/20/20 Page 10 of 82 PageID 1241

                              U.S. Patent 8,384,771
          “Method and Apparatus for Three-Dimensional Viewing of Images”
                  Pre-Discovery Evidence of Use for Infringement
                                  Priority Date: December 28, 2006
                    Note: Statements made herein are illustrative and not exhaustive




                         Source: https://www.microsoft.com/en-us/hololens/hardware


   a processor;          The accused systems include a processor. For example, the HoloLens 1,
                         HoloLens 2, and IVAS include one or more processors. The HoloLens 1
                         includes:




                         Source: https://docs.microsoft.com/en-us/hololens/hololens1-
                         hardware#:~:text=Microsoft%20HoloLens%20(1st%20gen)%20is,the%20real%20world%20around%20you.


                         The HoloLens has an Intel Atom x 4-Z8100 1.04 GHz Intel Airmont
                         (14nm) 4 Logical Processors 64-bit capable as well as a HoloLens
                         Graphics GPU/HPU.




                                                       9
Case 6:20-cv-01699-GAP-DCI Document 28-5 Filed 11/20/20 Page 11 of 82 PageID 1242

                             U.S. Patent 8,384,771
         “Method and Apparatus for Three-Dimensional Viewing of Images”
                 Pre-Discovery Evidence of Use for Infringement
                                 Priority Date: December 28, 2006
                   Note: Statements made herein are illustrative and not exhaustive




                        Source: https://www.windowscentral.com/microsoft-hololens-processor-storage-and-ram


                        HoloLens 2

                        For example, HoloLens 2 includes a custom Qualcomm Snapdragon 850
                        processor.
                        <https://pureinfotech.com/microsoft-hololens-2-tech-specs/>.




                        Source: https://www.microsoft.com/en-us/hololens/hardware


                                                     10
Case 6:20-cv-01699-GAP-DCI Document 28-5 Filed 11/20/20 Page 12 of 82 PageID 1243

                             U.S. Patent 8,384,771
         “Method and Apparatus for Three-Dimensional Viewing of Images”
                 Pre-Discovery Evidence of Use for Infringement
                                    Priority Date: December 28, 2006
                      Note: Statements made herein are illustrative and not exhaustive

                           IVAS
                             “The vendor shall use a System Integration Testbed (SIT) for
                             integration testing of software and hardware subsystems, as well as,
                             for evaluation of overall system-level performance. The SIT will
                             accept actual IVAS hardware and software. The SIT shall have the
                             capability to test hardware and software through use of simulation, as
                             well as, breadboard equipment integration.
                             The SIT shall include the following: All hardware and software to
                             exercise (by stimulation or simulation) any and all HUD 3.0 sensors,
                             processors, interfaces, networks, power sources, Soldier controls, and
                             displays on simulated missions; test equipment and data analysis
                             capabilities to monitor and evaluate performance and interface to the
                             HUD 3.0 system; and a software development station allowing
                             development, evaluation and debugging software changes. All test
                             equipment used shall meet calibration system requirements per
                             Section 6.”
                             Source: https://uploadvr.com/wp-content/uploads/2018/11/Army-AR-Objectives.pdf



   a communications        The accused systems include a communications interface. For example,
   interface;              the HoloLens 1, HoloLens 2, and IVAS include communications
                           interfaces, which provides numerous capabilities for communication
                           between different functionalities of the device. The HoloLens 1 provides
                           numerous capabilities:


                             “The current HoloLens headset leans on a combination of hand
                             gestures to support user interaction.”
                             Source: https://www.windowscentral.com/eye-tracking-could-be-cards-hololens-2




                                                       11
Case 6:20-cv-01699-GAP-DCI Document 28-5 Filed 11/20/20 Page 13 of 82 PageID 1244

                             U.S. Patent 8,384,771
         “Method and Apparatus for Three-Dimensional Viewing of Images”
                 Pre-Discovery Evidence of Use for Infringement
                                 Priority Date: December 28, 2006
                   Note: Statements made herein are illustrative and not exhaustive




                        Source: https://docs.microsoft.com/en-us/hololens/hololens1-hardware




                        Source: https://docs.microsoft.com/en-us/hololens/hololens1-clicker


                        Additional information regarding the HoloLens communications interface
                        can be found, by way of example, at https://docs.microsoft.com/en-
                        us/hololens/hololens1-basic-usage.

                        HoloLens 2

                        The HoloLens 2 includes a communications interface, including
                        enhanced hand recognition/gesturing capabilities
                        (https://docs.microsoft.com/en-us/dynamics365/mixed-
                        reality/guides/authoring-gestures-hl2) and eye-tracking capabilities
                        (https://docs.microsoft.com/en-us/windows/mixed-reality/eye-gaze-
                        interaction).




                                                      12
Case 6:20-cv-01699-GAP-DCI Document 28-5 Filed 11/20/20 Page 14 of 82 PageID 1245

                             U.S. Patent 8,384,771
         “Method and Apparatus for Three-Dimensional Viewing of Images”
                 Pre-Discovery Evidence of Use for Infringement
                                      Priority Date: December 28, 2006
                        Note: Statements made herein are illustrative and not exhaustive




                             Source: https://docs.microsoft.com/en-us/hololens/hololens2-hardware


                             IVAS

                             On information and belief, Microsoft’s IVAS technology will have a
                             similar communications interface to the HoloLens 2, but more advanced
                             for military operation purposes.

                               “The objective of systems engineering under this project is to
                               ensure the vendor successfully produces an IVAS that wirelessly
                               communicates with the FWS-I, FWS-CS, STORM, and provided
                               RTA and AR capability.”
                               Source: https://uploadvr.com/wp-content/uploads/2018/11/Army-AR-Objectives.pdf




                                “Intra-Soldier Wireless (ISW) Connectivity (multi-point wireless)
                                for on body Soldier devices.”
                                Source: https://uploadvr.com/wp-content/uploads/2018/11/Army-AR-Objectives.pdf


   an interconnection        The accused systems include an interconnection mechanism coupling the
   mechanism coupling        memory, the processor, and the communications interface. A person of
   the memory, the           ordinary skill in the art would understand that an interconnection
   processor and the         mechanism is required in order to send a set of images to the head-
                                                           13
Case 6:20-cv-01699-GAP-DCI Document 28-5 Filed 11/20/20 Page 15 of 82 PageID 1246

                             U.S. Patent 8,384,771
         “Method and Apparatus for Three-Dimensional Viewing of Images”
                 Pre-Discovery Evidence of Use for Infringement
                                  Priority Date: December 28, 2006
                    Note: Statements made herein are illustrative and not exhaustive

   communications        mounted display generated by interactions of the memory, processor, and
   interface; and        a communications interface.

                         For example, the Microsoft HoloLens 1 Display Unit is shown below and
                         the physical apparatus interconnects key elements including the memory,
                         processor, and communications interface.




                         Source: https://haptic.al/hat-is-hololens-mixed-reality-c01198c5bbb?gi=afe21b101d2a




                         Source: https://docs.microsoft.com/en-us/hololens/hololens1-hardware




                                                       14
Case 6:20-cv-01699-GAP-DCI Document 28-5 Filed 11/20/20 Page 16 of 82 PageID 1247

                             U.S. Patent 8,384,771
         “Method and Apparatus for Three-Dimensional Viewing of Images”
                 Pre-Discovery Evidence of Use for Infringement
                                 Priority Date: December 28, 2006
                   Note: Statements made herein are illustrative and not exhaustive

                        HoloLens 2
                        For example, the Microsoft HoloLens 2 Display Unit is shown below and
                        the physical apparatus interconnects key elements including the memory,
                        processor, and communications interface.




                        Source:
                        https://haptic.al/hat-is-hololens-mixed-reality-c01198c5bbb?gi=afe21b101d2a




                        Source: https://docs.microsoft.com/en-us/hololens/hololens2-hardware




                                                      15
Case 6:20-cv-01699-GAP-DCI Document 28-5 Filed 11/20/20 Page 17 of 82 PageID 1248

                              U.S. Patent 8,384,771
          “Method and Apparatus for Three-Dimensional Viewing of Images”
                  Pre-Discovery Evidence of Use for Infringement
                                    Priority Date: December 28, 2006
                      Note: Statements made herein are illustrative and not exhaustive

                            IVAS

                            On information and belief, Microsoft’s IVAS technology will have a
                            similar interconnection mechanism to the HoloLens 2, but may be more
                            advanced for military operation purposes.


                              “HUD 3.0 Interface/Interoperability with other equipment (e.g.
                              FWS-I, FWS-CS, STORM, Test Maintenance and Diagnostic
                              Equipment (TMDE), Conformal Wearable Battery, Tactical
                              Radios, GPS systems, the Advanced Combat Helmet, the Enhanced
                              Combat Helmet, the Integrated Head Protection System, and the
                              Modular Scalable Vest.)”
                              Source: https://uploadvr.com/wp-content/uploads/2018/11/Army-AR-Objectives.pdf



   wherein the memory is    On information and belief, the accused systems include a system wherein
   encoded with an          the memory is encoded with an application providing three-dimensional
   application providing    viewing of images by a user, that when performed on the processor,
   three-dimensional        provides a process for processing information, the process causing the
   viewing of images by a   computer system to perform the operations of the succeeding steps.
   user, that when
   performed on the         For example, the HoloLens 1 includes various pre-installed software
   processor, provides a    (encoded memory) for three-dimensional viewing of images.
   process for processing
   information, the
   process causing the
   computer system to
   perform the operations
   of:




                            Source: https://docs.microsoft.com/en-us/hololens/hololens1-hardware (emphasis added around “Holograms”
                            software)


                                                         16
Case 6:20-cv-01699-GAP-DCI Document 28-5 Filed 11/20/20 Page 18 of 82 PageID 1249

                             U.S. Patent 8,384,771
         “Method and Apparatus for Three-Dimensional Viewing of Images”
                 Pre-Discovery Evidence of Use for Infringement
                                 Priority Date: December 28, 2006
                   Note: Statements made herein are illustrative and not exhaustive

                        For example, in an article from PC World dated February 22, 2019:

                          “HoloLens works its magic by suspending holograms, or what
                          appears to be a three-dimensional object, virtually in front of you.”
                          Source: https://www.pcworld.com/article/3341801/microsoft-hololens-what-made-it-great-and-what-a-
                          new-hololens-needs.html (emphasis added)



                        For example, the Microsoft Development webpage:

                          “The fastest path to building a mixed reality app in Unity is with
                          the Mixed Reality Toolkit.”
                          Source: https://docs.microsoft.com/en-us/windows/mixed-reality/unity-development-
                          overview?tabs=mrtk,hl2 (emphasis added)



                        For example, on Microsoft’s “Configure a New Unity project for
                        Windows Mixed Reality” webpage:

                          “Windows Mixed Reality (WMR) is a Microsoft platform
                          introduced as part of the Windows 10 operating system. The WMR
                          platform lets you build applications that render digital content on
                          holographic and VR display devices.”
                          Source: https://docs.microsoft.com/en-us/windows/mixed-reality/configure-unity-project (emphasis
                          added)



                        Microsoft provides a number of sample applications that provide three-
                        dimensional viewing of images by a user, that when performed on the
                        processor, provides a process for processing information, the process
                        causing the computer system to perform the succeeding operations.




                                                      17
Case 6:20-cv-01699-GAP-DCI Document 28-5 Filed 11/20/20 Page 19 of 82 PageID 1250

                             U.S. Patent 8,384,771
         “Method and Apparatus for Three-Dimensional Viewing of Images”
                 Pre-Discovery Evidence of Use for Infringement
                                 Priority Date: December 28, 2006
                   Note: Statements made herein are illustrative and not exhaustive

                        For example, Microsoft’s HoloTerrain




                        Source: https://www.microsoft.com/en-us/p/holoterrain/9mwkd575dqq3?activetab=pivot:overviewtab


                        HoloLens 2/IVAS

                        In addition to the above evidence, the HoloLens 2 includes multiple, pre-
                        installed software programs to provide three-dimensional images. On
                        information and belief, the HoloLens 2 is representative of IVAS.




                        Source: https://docs.microsoft.com/en-us/hololens/hololens2-hardware




                                                      18
Case 6:20-cv-01699-GAP-DCI Document 28-5 Filed 11/20/20 Page 20 of 82 PageID 1251

                              U.S. Patent 8,384,771
          “Method and Apparatus for Three-Dimensional Viewing of Images”
                  Pre-Discovery Evidence of Use for Infringement
                                     Priority Date: December 28, 2006
                       Note: Statements made herein are illustrative and not exhaustive

                            For example, Microsoft’s HoloTerrain




                            Source: https://www.microsoft.com/en-us/p/holoterrain/9mwkd575dqq3?activetab=pivot:overviewtab


                            For example, the Microsoft HoloLens 2 webpage:

                              “[S]ee intricate details on 3D images more easily and comfortably
                              with industry-leading resolution”
                              Source: https://www.microsoft.com/en-us/hololens/hardware (emphasis added)



   selecting a volume of    On information and belief, the accused systems include a system for
   interest from a          selecting a volume of interest from a collection of image slices. For
   collection of image      example, the HoloLens 1, HoloLens 2, and IVAS embody a system for
   slices;                  selecting a volume of interest from a collection of image slices.

                            For example, in the medical field a person of ordinary skill in the art
                            would know that a volume of interest can be selected from a collection of
                            image slices – e.g., CT scans and MRI scans acquire images of the human
                            body in the form of slices. See, e.g., Douglas et al. "Augmented reality:
                            Advances in diagnostic imaging,” Multimodal Technologies and
                            Interaction (2017).




                                                         19
Case 6:20-cv-01699-GAP-DCI Document 28-5 Filed 11/20/20 Page 21 of 82 PageID 1252

                             U.S. Patent 8,384,771
         “Method and Apparatus for Three-Dimensional Viewing of Images”
                 Pre-Discovery Evidence of Use for Infringement
                                 Priority Date: December 28, 2006
                   Note: Statements made herein are illustrative and not exhaustive

                        For example, a Microsoft HoloLens promotional video demonstrates
                        selecting 3D volume of a heart from a collection of CT slices.




                          Source: https://youtu.be/SKpKlh1-en0?t=58


                        For example, Microsoft explains transforming CT scans into 3D models
                        on Twitter.




                          Source: https://twitter.com/hololens/status/880413174238924800?lang=en



                        For example, in a Verizon video (https://vimeo.com/363910670 ), Dr.
                        Osamah Choudhry is seen wearing the Microsoft HoloLens and states
                        “But we realized that if we developed the technology that could take two-
                        dimensional patient imaging, whether it be MRI or CAT scan and convert
                        it into three-dimensional holographic renderings of that same patient, we
                        could enable surgeons to dissect around a cancer. We could precisely
                        remove it." (quote obtained at 55 seconds into the video).




                                                     20
Case 6:20-cv-01699-GAP-DCI Document 28-5 Filed 11/20/20 Page 22 of 82 PageID 1253

                             U.S. Patent 8,384,771
         “Method and Apparatus for Three-Dimensional Viewing of Images”
                 Pre-Discovery Evidence of Use for Infringement
                                 Priority Date: December 28, 2006
                   Note: Statements made herein are illustrative and not exhaustive

                        For example, Medical Doctors use HoloLens to generate three-
                        dimensional images of a liver.




                        Source: https://www.zdnet.com/article/microsofts-hololens-these-surgeons-are-using-ar-to-explore-
                        organsmicrosofts-hololens-how-these/




                        Source: https://www.zdnet.com/article/microsofts-hololens-these-surgeons-are-using-ar-to-explore-
                        organsmicrosofts-hololens-how-these/

                        In non-medical fields, by way of background, a person of ordinary skill in
                        the art would know a volume of interest can be selected from a collection
                        of radar, sonar or LiDAR slices (e.g., Kim et al, Forests, 2016 and
                        Anderson et al, Landscape and Urban Planning, 2018, Llorens,
                        Sensors,2011) (hereinafter Anderson article – Exhibit 9) as well as by
                        large DoD contractors including Lockheed Martin. For further
                        background, a 2009 article by researchers Gebhardt, Payzer, Salemann,
                        Fettinger, Rotenberg and Seher at Lockheed Martin on High Fidelity
                        Terrain Representations, stated that "Gridded voxel models treat a
                        volumetric data set as a stack of individual voxel “slices” with each voxel
                        slice, or grid, being one voxel deep. Processing and querying of this voxel


                                                      21
Case 6:20-cv-01699-GAP-DCI Document 28-5 Filed 11/20/20 Page 23 of 82 PageID 1254

                             U.S. Patent 8,384,771
         “Method and Apparatus for Three-Dimensional Viewing of Images”
                 Pre-Discovery Evidence of Use for Infringement
                                 Priority Date: December 28, 2006
                   Note: Statements made herein are illustrative and not exhaustive

                        data model can be performed slice by slice until all slices have been
                        processed. This model introduces some efficiency in processing as only
                        one slice is processed at a time." (hereinafter Lockheed article – Exhibit
                        10)

                        On information and belief, the HoloLens IVAS selects a synthetic
                        training environment (volume of interest) from a collection of LIDAR
                        data (slices).




                          Captioned: "Functioning principle of the LIDAR sensor. The laser
                          beams obtain for each crop slice a variable number of identified points
                          according the distance to the sensor and angle from the horizontal."

                          Source: Jordi Llorens Calveras, et. al., “Ultrasonic and LIDAR Sensors for Electronic Canopy
                          Characterization in Vineyards: Advances to Improve Pesticide Application Methods,” Sensors
                          11(2):2177-94, Dec. 2011.




                        For example, Microsoft provides a number of sample applications that
                        provide three-dimensional viewing of images by a user, that when
                        performed on the processor, provides a process for processing
                        information, the process causing the computer system to perform the
                        selection of a volume of interest from a collection of image slices.




                                                      22
Case 6:20-cv-01699-GAP-DCI Document 28-5 Filed 11/20/20 Page 24 of 82 PageID 1255

                             U.S. Patent 8,384,771
         “Method and Apparatus for Three-Dimensional Viewing of Images”
                 Pre-Discovery Evidence of Use for Infringement
                                 Priority Date: December 28, 2006
                   Note: Statements made herein are illustrative and not exhaustive

                        For example, Microsoft’s HoloTerrain:




                        Source: https://www.microsoft.com/en-us/p/holoterrain/9mwkd575dqq3?activetab=pivot:overviewtab




                        Source: https://www.microsoft.com/en-us/p/holoterrain/9mwkd575dqq3?activetab=pivot:overviewtab


                        IVAS

                        In accordance with the IVAS Program Objectives, by way of background,
                        the volume of interest for the US Army is the 3D terrain data, which is
                        acquired from airborne LiDAR (Lockheed article – Exhibit 10).




                                                    23
Case 6:20-cv-01699-GAP-DCI Document 28-5 Filed 11/20/20 Page 25 of 82 PageID 1256

                             U.S. Patent 8,384,771
         “Method and Apparatus for Three-Dimensional Viewing of Images”
                 Pre-Discovery Evidence of Use for Infringement
                                 Priority Date: December 28, 2006
                   Note: Statements made herein are illustrative and not exhaustive




                        Source:
                        https://www.sisostds.org/DesktopModules/Bring2mind/DMX/API/Entries/Download?Command=Core_Downl
                        oad&EntryId=28745&PortalId=0&TabId=105


                        With regard to Microsoft’s IVAS testing, one of ordinary skill in the art
                        would know that 3D terrain data is vital to military operations and
                        training, and that airborne LIDAR is used as described in the Anderson
                        and Lockheed articles.

                          “This upgrade allows the drone to download its surveillance data to
                          one of the mini-servers carried by the squad, which then turns 2D
                          imagery of a given area into a 3D model. This isn’t just a map. It’s
                          actually a small virtual reality that soldiers can call up on their
                          goggles and explore, letting them check out potential chokepoints,
                          lines of fire, and approach routes before they even see the real
                          terrain.”
                          Source: https://breakingdefense.com/2019/12/soldiers-coders-surprise-army-brass-changing-ivas-
                          goggles/



                        On information and belief, the IVAS program has been testing such
                        terrain mapping software that converts 2D images to 3D Images.

                        In another test, the Army used a pocket-sized drone (FLIR’s Black
                        Hornet UAV) to conduct terrain mapping exercises.




                                                     24
Case 6:20-cv-01699-GAP-DCI Document 28-5 Filed 11/20/20 Page 26 of 82 PageID 1257

                              U.S. Patent 8,384,771
          “Method and Apparatus for Three-Dimensional Viewing of Images”
                  Pre-Discovery Evidence of Use for Infringement
                                     Priority Date: December 28, 2006
                       Note: Statements made herein are illustrative and not exhaustive


                             “Army modernization officials used the pocket-sized drones, which
                             are part of the Soldier Borne Sensor program, to take video footage
                             of a military operations in urban terrain (MOUT) training complex.
                             Then they viewed the footage in IVAS, Potts said.”

                             "They flew [the drones] over the MOUT site; [they] downloaded its
                             data; it processed an algorithm; and inside an IVAS suddenly
                             you've got a 3-D holographic image of that entire MOUT site. And
                             now you can do a complete battle drill without building a sand
                             table," Potts recently told Military.com. "You can walk around it.
                             You can look down the streets."
                             Source: https://www.military.com/daily-news/2019/12/16/wearable-device-could-replace-sand-tables-
                             soldiers.html



                              “The National Geospatial-Intelligence Agency (NGA) has been
                              deploying LIDAR in aircraft to map Afghanistan’s entire 647,500
                              square kilometers. In announcing the ALIRT LIDAR project at the
                              GEOINT 2010 Symposium, Air Force Lt. Gen. John Koziol,
                              director of the Defense Department’s Intelligence, Surveillance and
                              Reconnaissance (ISR) Task Force, heralded the technology’s
                              “amazing capacities” for coverage down to inch-level fidelity."
                              Source: https://gcn.com/articles/2011/07/18/tech‐watch‐geoint‐lidar.aspx




   arranging said slices    On information and belief, the accused systems include a system for
   corresponding to said    arranging said slices corresponding to said volume of interest. For
   volume of interest;      example, the HoloLens 1, HoloLens 2, and IVAS embody a system for
                            arranging said slices corresponding to said volume of interest.

                            One of ordinary skill in the art would understand that “slices” is a
                            commonly accepted terminology for LIDAR-derived voxel datasets: For
                            example, an excerpt from the Anderson article describes it as follows:
                            "A straightforward way to view 3D voxel data is to change the
                            perspective from the map 'top-down' view to a ‘side-on’ viewpoint,
                            viewing the volume from the ground-up and visualizing the data from the
                            pavements to the tree-tops. Voxels were stacked to create vertical cross
                            sections through each of the cities, allowing the perspective to be changed
                            from an aerial to a frontal view. In order to do this we utilized Python’s
                            imaging library (PIL) to extract a single row from every voxel image to
                            create a new ‘slice’ image, rendering the voxel intensity values as an 8 bit

                                                         25
Case 6:20-cv-01699-GAP-DCI Document 28-5 Filed 11/20/20 Page 27 of 82 PageID 1258

                             U.S. Patent 8,384,771
         “Method and Apparatus for Three-Dimensional Viewing of Images”
                 Pre-Discovery Evidence of Use for Infringement
                                 Priority Date: December 28, 2006
                   Note: Statements made herein are illustrative and not exhaustive

                        greyscale value (0–255) per pixel." (Anderson article – Exhibit 9)

                        On information and belief, Microsoft’s HoloLens technology and IVAS
                        technology use 3D-voxelated data in a manner as described in the
                        Anderson article. On information and belief, the accused systems arrange
                        slices (e.g., 3D-voxelated data) that correspond to the selected volume of
                        interest, as claimed by the ‘771 patent.

                        For example, Microsoft HoloLens YouTube Channel, Dr. Navin
                        Ramachandran, NHS, Consultant Radiologist, states:

                          “[S]urgeons, and most people, aren’t trained to look at CT data,
                          which is layer after layer, cuts through the body, and is very
                          difficult to equate that with the person they’re operating on, the 3D
                          model.”
                          Source: https://www.youtube.com/watch?v=XCz0-VmEuW8&feature=youtu.be at 0:33 (emphasis
                          added)

                        Microsoft HoloLens arranges the slices corresponding to the volume of
                        interest. The first image below shows Dr. Osamah Choudhry, a
                        Neurosurgeon, wearing the HoloLens 1 unit. The second image below
                        shows a volume of interest that is provided and displayed superimposed
                        on top of a patient.




                        Source: https://www.youtube.com/watch?time_continue=13&v=hxo9D69KRu8


                          "[W]e got the idea that if we took two-dimensional patient imaging
                          and put it in holographic displays. We could dissect around the
                          tumor so we could safely remove it."
                          Source: https://www.youtube.com/watch?time_continue=13&v=hxo9D69KRu8 at 0:08.




                                                   26
Case 6:20-cv-01699-GAP-DCI Document 28-5 Filed 11/20/20 Page 28 of 82 PageID 1259

                             U.S. Patent 8,384,771
         “Method and Apparatus for Three-Dimensional Viewing of Images”
                 Pre-Discovery Evidence of Use for Infringement
                                 Priority Date: December 28, 2006
                   Note: Statements made herein are illustrative and not exhaustive

                        Further, the Microsoft HoloLens enables surgeons to turn two-
                        dimensional medical imagery into three-dimensional renderings.




                        Source: https://www.zdnet.com/article/microsofts-hololens-these-surgeons-are-using-ar-to-explore-
                        organsmicrosofts-hololens-how-these/




                        Source: https://www.zdnet.com/article/microsofts-hololens-these-surgeons-are-using-ar-to-explore-
                        organsmicrosofts-hololens-how-these/


                        HoloLens has partnered with Phillips to generate a volume of interest out
                        of CT slices to perform precision surgery. The below image shows
                        doctors performing surgery with the dual Azurion-HoloLens set up.




                                                      27
Case 6:20-cv-01699-GAP-DCI Document 28-5 Filed 11/20/20 Page 29 of 82 PageID 1260

                             U.S. Patent 8,384,771
         “Method and Apparatus for Three-Dimensional Viewing of Images”
                 Pre-Discovery Evidence of Use for Infringement
                                 Priority Date: December 28, 2006
                   Note: Statements made herein are illustrative and not exhaustive




                        Source: https://www.youtube.com/watch?v=loGxO3L7rFE


                           “HoloLens 2 allows me to see the real world superimposed with live
                           data and the 3D medical imagery needed to guide our precision
                           therapy.”

                           Source:
                           https://www.philips.com/a-w/about/news/archive/blogs/innovation-matters/20190322-observing-the-
                           future-through-an-ar-lens.html


                        HoloLens 2/IVAS

                        On information and belief, the HoloLens 2/IVAS performs viewing of the
                        synthetic training environment (volume of interest) provided from a
                        collection of data sets. On further information and belief, Microsoft’s
                        IVAS technology will have similar functionalities to the HoloLens 2, and
                        therefore the HoloLens 2 is representative.

                        For example, Microsoft provides a three-dimensional model of a human
                        in a promotional video for HoloLens 2.




                                                     28
Case 6:20-cv-01699-GAP-DCI Document 28-5 Filed 11/20/20 Page 30 of 82 PageID 1261

                             U.S. Patent 8,384,771
         “Method and Apparatus for Three-Dimensional Viewing of Images”
                 Pre-Discovery Evidence of Use for Infringement
                                 Priority Date: December 28, 2006
                   Note: Statements made herein are illustrative and not exhaustive




                        Source: https://www.youtube.com/watch?v=eqFqtAJMtYE&t=3s at 1:00-1:03


                        In accordance with the IVAS Program Objectives, by way of background,
                        the volume of interest for the US Army is the 3D terrain data, which is
                        acquired from airborne LiDAR (Lockheed article – Exhibit 10).




                        Source:
                        https://www.sisostds.org/DesktopModules/Bring2mind/DMX/API/Entries/Download?Command=Core_Downl
                        oad&EntryId=28745&PortalId=0&TabId=105



                                                   29
Case 6:20-cv-01699-GAP-DCI Document 28-5 Filed 11/20/20 Page 31 of 82 PageID 1262

                             U.S. Patent 8,384,771
         “Method and Apparatus for Three-Dimensional Viewing of Images”
                 Pre-Discovery Evidence of Use for Infringement
                                 Priority Date: December 28, 2006
                   Note: Statements made herein are illustrative and not exhaustive

                        With regard to Microsoft’s IVAS testing, one of ordinary skill in the art
                        would know that 3D terrain data is vital to military operations and
                        training, and that airborne LIDAR is used as described in the Anderson
                        (Exhibit 9) and Lockheed (Exhibit 10) articles.

                        On information and belief, the IVAS program has been testing such
                        terrain mapping software that converts 2D images to 3D Images.

                          “This upgrade allows the drone to download its surveillance data to
                          one of the mini-servers carried by the squad, which then turns 2D
                          imagery of a given area into a 3D model. This isn’t just a map. It’s
                          actually a small virtual reality that soldiers can call up on their
                          goggles and explore, letting them check out potential chokepoints,
                          lines of fire, and approach routes before they even see the real
                          terrain.”
                          Source: https://breakingdefense.com/2019/12/soldiers-coders-surprise-army-brass-changing-ivas-
                          goggles/



                        In another test, the Army used a pocket-sized drone (FLIR’s Black
                        Hornet UAV) to conduct terrain mapping exercises.

                          “Army modernization officials used the pocket-sized drones,
                          which are part of the Soldier Borne Sensor program, to take video
                          footage of a military operations in urban terrain (MOUT) training
                          complex. Then they viewed the footage in IVAS, Potts said.”

                          "They flew [the drones] over the MOUT site; [they] downloaded
                          its data; it processed an algorithm; and inside an IVAS suddenly
                          you've got a 3-D holographic image of that entire MOUT site.
                          And now you can do a complete battle drill without building a
                          sand table," Potts recently told Military.com. "You can walk
                          around it. You can look down the streets."
                          Source: https://www.military.com/daily-news/2019/12/16/wearable-device-could-replace-sand-
                          tables-soldiers.html




                                                     30
Case 6:20-cv-01699-GAP-DCI Document 28-5 Filed 11/20/20 Page 32 of 82 PageID 1263

                              U.S. Patent 8,384,771
          “Method and Apparatus for Three-Dimensional Viewing of Images”
                  Pre-Discovery Evidence of Use for Infringement
                                     Priority Date: December 28, 2006
                       Note: Statements made herein are illustrative and not exhaustive

                            The Army has placed emphasis on terrain generation.


                                 “For areas with insufficient or outdated geo-spatial data,
                                inexpensive terrain capture and reconstruction methods will allow
                                individual units to rapidly collect and update terrain to support
                                their training requirements as needed."
                                Source: https://www.youtube.com/watch?v=wjHonqlEKcw




                                 “However, over the past 5 to 7 years, the introduction of cloud
                                computing, better and cheaper processors and graphics processing
                                units, and new sources of high-resolution terrain data (unmanned
                                systems, airborne and terrestrial LiDAR, small satellites,
                                crowdsourcing, photogrammetry, and commercial industry
                                mapping resources such as Bing or Google Maps) have provided
                                new procedures for terrain generation."

                                Source:
                                https://digitalcommons.usmalibrary.org/cgi/viewcontent.cgi?article=1161&context=usma_resea
                                rch_papers



   selecting an initial     On information and belief, the accused systems include a system for
   viewing angle of said    selecting an initial viewing angle of said slices. For example, on
   slices;                  information and belief, the HoloLens 1, HoloLens 2, and IVAS include a
                            system for selecting an initial viewing angle of said slices.

                            For example, Microsoft’s US Patent No., 10,136,124, in providing a
                            detailed description of the figures, states “Turning now to FIGS. 2A-2D,
                            aspects of one illustrative example is shown. FIG. 2A illustrates a top
                            view of an example scenario used to illustrate configurations disclosed
                            herein. In FIG. 2A, a user 201 is positioned relative to a first
                            object 201 and a second object 202 at a first vergence distance, V1. As
                            also shown in FIG. 2A, the objects are also located at a focal distance, F1.
                            For illustrative purposes, dashed lines illustrate the line of sight from a
                            first eye, e.g., the right eye, of the user 201 to the second object 202; and
                            the line of sight from a second eye, e.g., the left eye, of the user 201 to the
                            second object 202.” Figure 2A below shows the initial viewing angle.




                                                        31
Case 6:20-cv-01699-GAP-DCI Document 28-5 Filed 11/20/20 Page 33 of 82 PageID 1264

                             U.S. Patent 8,384,771
         “Method and Apparatus for Three-Dimensional Viewing of Images”
                 Pre-Discovery Evidence of Use for Infringement
                                 Priority Date: December 28, 2006
                   Note: Statements made herein are illustrative and not exhaustive




                        For example, a Forbes January 14, 2017 article titled “Microsoft
                        HoloLens Review: Winning the Reality Wars,” states:
                           “Leila Martine, Microsoft's Director of New Device Experiences,
                           introduced me not just to the HoloLens, but to the thinking behind
                           the almost cyberpunk smart glasses.

                           This lives between two worlds, the physical world and the virtual
                           world. The human world is physical, and the computer world is the
                           virtual. How do you get back information from the virtual world
                           into the real world? HoloLens.

                           Running Windows 10 Holographic edition, the essence of
                           HoloLens is that it overlays information so it is 'in the room' with
                           the wearer. As a standalone computer it doesn't need to be
                           connected to a desktop or laptop computer, it is genuinely
                           standalone. The built-in sensors map the environment it is in so
                           there is no need for any external positioning devices. It also maps
                           the user, so it can see where you are looking and register hand
                           gestures that act as the control inputs.”
                           Source: https://www.forbes.com/sites/ewanspence/2017/01/14/microsoft-hololens-review-
                           experience-review/#459b2a31eabc




                        Further, Dr. Osamah Choudhry views the slices in a HoloLens 1 display
                        superimposed on the patient's head




                                                     32
Case 6:20-cv-01699-GAP-DCI Document 28-5 Filed 11/20/20 Page 34 of 82 PageID 1265

                             U.S. Patent 8,384,771
         “Method and Apparatus for Three-Dimensional Viewing of Images”
                 Pre-Discovery Evidence of Use for Infringement
                                 Priority Date: December 28, 2006
                   Note: Statements made herein are illustrative and not exhaustive




                        Source: https://www.youtube.com/watch?time_continue=13&v=hxo9D69KRu8 at 0:13.


                        IVAS

                        On information and belief, Microsoft’s IVAS technology functions in a
                        similar manner to its HoloLens technology. With regard to this specific
                        limitation, and on information and belief, a soldier wearing IVAS will
                        select his/ her viewing angle by the direction he/ she is facing and any
                        turn of the head. Reasonable discovery will confirm this interpretation.

                        For example, in order to view the volume in 3D, an initial viewing angle
                        must be established. Note that the IVAS program objectives describe,
                        “3D round trajectory path spatially aligned and overlaid in the user’s
                        FOV.”




                                                   33
Case 6:20-cv-01699-GAP-DCI Document 28-5 Filed 11/20/20 Page 35 of 82 PageID 1266

                               U.S. Patent 8,384,771
           “Method and Apparatus for Three-Dimensional Viewing of Images”
                   Pre-Discovery Evidence of Use for Infringement
                                        Priority Date: December 28, 2006
                          Note: Statements made herein are illustrative and not exhaustive




                               Source: https://uploadvr.com/wp-content/uploads/2018/11/Army-AR-Objectives.pdf (emphasis added)



                                  “For multiple image sources, the images must align within 1 pixel
                                  when fused. Any imagery provided to the user must be within 1
                                  milliradian of the true position.”
                                  Source: https://uploadvr.com/wp-content/uploads/2018/11/Army-AR-Objectives.pdf



   selecting a first           On information and belief, the accused systems include a system for
   viewpoint for a left        selecting a first viewpoint for a left eye. For example, on information and
   eye;                        belief, the HoloLens 1, HoloLens 2, and IVAS select a first viewpoint for
                               a left eye.

                               For example, Microsoft’s US Patent No., 10,136,124, in the detailed
                               description of the figures, states “Turning now to FIGS. 2A-2D, aspects
                               of one illustrative example is shown. FIG. 2A illustrates a top view of an
                               example scenario used to illustrate configurations disclosed herein.
                               In FIG. 2A, a user 201 is positioned relative to a first object 201 and a
                               second object 202 at a first vergence distance, V1. As also shown in FIG.
                               2A, the objects are also located at a focal distance, F1. For illustrative
                               purposes, dashed lines illustrate the line of sight from a first eye, e.g., the
                               right eye, of the user 201 to the second object 202; and the line of sight
                               from a second eye, e.g., the left eye, of the user 201 to the second
                               object 202.” (emphasis added). Figure 2A below shows the first
                               viewpoint for the left eye.

                                                           34
Case 6:20-cv-01699-GAP-DCI Document 28-5 Filed 11/20/20 Page 36 of 82 PageID 1267

                             U.S. Patent 8,384,771
         “Method and Apparatus for Three-Dimensional Viewing of Images”
                 Pre-Discovery Evidence of Use for Infringement
                                 Priority Date: December 28, 2006
                   Note: Statements made herein are illustrative and not exhaustive




                        For example, Microsoft provides documents describing their virtual
                        reality/augmented reality/mixed reality technologies (e.g. HoloLens 1,
                        HoloLens 2, and IVAS) and related capabilities, applications, and
                        software. On the Microsoft Mixed Reality Development website, in a
                        document entitled “Unity development overview,” Microsoft provides
                        suggestions on how to build apps for use in conjunction with the
                        HoloLens.

                             “If your app is targeting HoloLens specifically, you need to
                            change a few settings to optimize for the device's transparent
                            displays. These settings allow your holographic content to show
                            through to the physical world: 1. In the Hierarchy, select the Main
                            Camera 2. In the Inspector panel, set the transform position to 0, 0,
                            0 so the location of the user's head starts at the Unity world
                            origin."




                            Source: https://docs.microsoft.com/en-us/windows/mixed-reality/configure-unity-project




                                                     35
Case 6:20-cv-01699-GAP-DCI Document 28-5 Filed 11/20/20 Page 37 of 82 PageID 1268

                             U.S. Patent 8,384,771
         “Method and Apparatus for Three-Dimensional Viewing of Images”
                 Pre-Discovery Evidence of Use for Infringement
                                 Priority Date: December 28, 2006
                   Note: Statements made herein are illustrative and not exhaustive

                        On information and belief, the left eye viewpoint is determined by the
                        starting location of the user’s head and the desired stereo separation, as
                        shown:




                            Source: https://docs.microsoft.com/en-us/windows/mixed-reality/configure-unity-project (emphasis
                            added)


                        For example, in an RRY publication
                        (https://ryortho.com/breaking/medivis-holographic-visualization-
                        technology-cleared-by-fda/), Medivis – a Microsoft Partner – states: “The
                        device takes pre-acquired 2D medical images and reconstructs 3D models
                        that a clinician can then view on a stereoscopic, holographic display."

                        IVAS

                        For example, the HoloLens IVAS has separate left and right eye displays.
                        Note the requirement is a “FOV of >50 degrees per eye.” IVAS has left
                        lens placed in front of the left eye; thus, there is a left eye viewpoint.




                        Source: https://uploadvr.com/wp-content/uploads/2018/11/Army-AR-Objectives.pdf (emphasis added)

                                                     36
Case 6:20-cv-01699-GAP-DCI Document 28-5 Filed 11/20/20 Page 38 of 82 PageID 1269

                               U.S. Patent 8,384,771
           “Method and Apparatus for Three-Dimensional Viewing of Images”
                   Pre-Discovery Evidence of Use for Infringement
                                      Priority Date: December 28, 2006
                        Note: Statements made herein are illustrative and not exhaustive

   selecting a second        On information and belief, the accused systems include a system for
   viewpoint for a right     selecting a second viewpoint for a right eye, wherein said first viewpoint
   eye, wherein said first   and said second viewpoint are different viewpoints. For example, the
   viewpoint and said        HoloLens 1, HoloLens 2, and IVAS include a system for selecting a
   second viewpoint are      second viewpoint for a right eye, wherein said first viewpoint and said
   different viewpoints;     second viewpoint are different viewpoints.

                             For example, Microsoft’s US Patent No., 10,136,124, in the detailed
                             description of the figures, states “Turning now to FIGS. 2A-2D, aspects
                             of one illustrative example is shown. FIG. 2A illustrates a top view of an
                             example scenario used to illustrate configurations disclosed herein.
                             In FIG. 2A, a user 201 is positioned relative to a first object 201 and a
                             second object 202 at a first vergence distance, V1. As also shown in FIG.
                             2A, the objects are also located at a focal distance, F1. For illustrative
                             purposes, dashed lines illustrate the line of sight from a first eye, e.g.,
                             the right eye, of the user 201 to the second object 202; and the line of
                             sight from a second eye, e.g., the left eye, of the user 201 to the second
                             object 202.” (emphasis added). Figure 2A below illustrates selecting a
                             second viewpoint for the right eye wherein the first viewpoint and second
                             viewpoint are different viewpoints.

                             Note, that both the left eye viewpoint and right eye viewpoint are the
                             approximate locations of the left and right eyes as represented by the
                             placement of the cameras on both sides of the HoloLens.

                             For example, Microsoft provides documents describing the accused
                             system and their related capabilities, applications, and software. One such
                             document, describes Microsoft’s mixed reality app “Unity.” Within that
                             document, entitled “Unity development overview,”
                             Microsoft provides suggestions on how to build apps for use in
                             conjunction with the HoloLens.




                                                      37
Case 6:20-cv-01699-GAP-DCI Document 28-5 Filed 11/20/20 Page 39 of 82 PageID 1270

                             U.S. Patent 8,384,771
         “Method and Apparatus for Three-Dimensional Viewing of Images”
                 Pre-Discovery Evidence of Use for Infringement
                                 Priority Date: December 28, 2006
                   Note: Statements made herein are illustrative and not exhaustive



                             “If your app is targeting HoloLens specifically, you need to
                            change a few settings to optimize for the device's transparent
                            displays. These settings allow your holographic content to show
                            through to the physical world: 1. In the Hierarchy, select the Main
                            Camera 2. In the Inspector panel, set the transform position to 0, 0,
                            0 so the location of the user's head starts at the Unity world
                            origin."




                            Source: https://docs.microsoft.com/en-us/windows/mixed-reality/configure-unity-project (emphasis
                            added)



                        On information and belief, the right eye viewpoint is determined by the
                        starting location of the user’s head and the desired stereo separation, as
                        shown:




                          Source: https://docs.microsoft.com/en-us/windows/mixed-reality/configure-unity-project (emphasis
                          added)




                        IVAS

                        For example, the HoloLens IVAS has separate left and right eye displays.
                        Note the requirement is a “FOV of >50 degrees per eye.” IVAS has left
                        lens placed in front of the right eye; thus, there is a right eye viewpoint.
                        The left and right eyes have different viewpoints.



                                                      38
Case 6:20-cv-01699-GAP-DCI Document 28-5 Filed 11/20/20 Page 40 of 82 PageID 1271

                               U.S. Patent 8,384,771
           “Method and Apparatus for Three-Dimensional Viewing of Images”
                   Pre-Discovery Evidence of Use for Infringement
                                       Priority Date: December 28, 2006
                         Note: Statements made herein are illustrative and not exhaustive




                               Source: https://uploadvr.com/wp-content/uploads/2018/11/Army-AR-Objectives.pdf (emphasis added)


   displaying, in a head       On information and belief, the accused systems include a system for
   display unit (HDU), a       displaying, in a head display unit (HDU), a first image for said left eye
   first image for said left   based on said initial viewing angle, said first viewpoint for said left eye
   eye based on said           and said volume of interest. For example, on information and belief, the
   initial viewing angle,      HoloLens 1, HoloLens 2, and IVAS embody a system for displaying, in a
   said first viewpoint for    display unit, a first image for said left eye based on said initial viewing
   said left eye and said      angle, said first viewpoint for said left eye and said volume of interest.
   volume of interest;
                               For example, Microsoft’s US Patent No. 8,964,008, claim 1 states, “A
                               computing device comprising: a logic subsystem; and
                               a data-holding subsystem comprising instructions stored thereon that are
                               executable by the logic subsystem to receive viewer location data and
                               viewer orientation data from a location and orientation sensing system
                               comprising one or more motion sensors located on a head-mounted
                               display system in a presentation space and one or more image sensors in
                               the presentation space that are not located on the head-mounted display
                               system; from the viewer location data and the viewer orientation data,
                               locate a viewer in the presentation space, determine a direction in which
                               the viewer is facing in the presentation space, and determine an
                               orientation of the head-mounted display system in the presentation space;
                               determine a presentation image to send to the head-mounted display
                               system by determining a portion of, and an orientation of, a
                               volumetric image mapped to a portion of the presentation space that
                                                           39
Case 6:20-cv-01699-GAP-DCI Document 28-5 Filed 11/20/20 Page 41 of 82 PageID 1272

                             U.S. Patent 8,384,771
         “Method and Apparatus for Three-Dimensional Viewing of Images”
                 Pre-Discovery Evidence of Use for Infringement
                                 Priority Date: December 28, 2006
                   Note: Statements made herein are illustrative and not exhaustive

                        is within the viewer's field of view based upon the viewer location
                        data and the viewer orientation data, the presentation image
                        corresponding to a first perspective of an object in the volumetric
                        image; send the presentation image to the head-mounted display system;
                        detect a change in the viewer location data and the viewer orientation
                        data; and determine a different presentation image to send to the head-
                        mounted display system based on the change detected in the viewer
                        location data and the viewer orientation data, the different presentation
                        image corresponding to a second, different perspective of the object in the
                        volumetric image.” (Emphasis added).

                        For example, Microsoft US Patent No., 10,136,124, claim 1 states “a non-
                        transitory memory having computer-executable instructions stored
                        thereupon which, when executed by the processor of the head-mounted
                        display device, cause the head-mounted display device to cause a display
                        of a first image of an object and a second image of the object on the at
                        least one display screen, wherein the first image is aligned with a first
                        eye of a user, wherein the second image is aligned with a second eye of
                        the user, wherein at least one image of the first image or the second
                        image includes a second object.” (Emphasis added).

                        Further, and for example, in the Extended Reality section of the Unity
                        User Manual, Unity’s default rendering process is for the Microsoft
                        HoloLens is called Multi-pass.

                           “Multi-pass rendering runs 2 complete render passes (one for
                           each eye).”

                           Source: https://docs.unity3d.com/Manual/SinglePassStereoRenderingHoloLens.html (emphasis
                           added)

                        Further, and for example, see the below screenshot which shows a first
                        image of a rocket rendered on the right side of the screenshot for a user’s
                        left eye.




                                                    40
Case 6:20-cv-01699-GAP-DCI Document 28-5 Filed 11/20/20 Page 42 of 82 PageID 1273

                             U.S. Patent 8,384,771
         “Method and Apparatus for Three-Dimensional Viewing of Images”
                 Pre-Discovery Evidence of Use for Infringement
                                 Priority Date: December 28, 2006
                   Note: Statements made herein are illustrative and not exhaustive




                        Source: https://www.youtube.com/watch?v=-606oZKLa_s at 1:02


                        Thus, on information and belief, the HoloLens displays in Microsoft’s
                        display unit, a first image for the left eye based on the initial viewing
                        angle, first viewpoint and volume of interest.

                        IVAS

                        For example, the left eye view of the 3D map is viewed in the HoloLens
                        IVAS display unit for the left eye viewpoint and left eye viewing angle.
                        The 3-D Net warrior data will be geo-registered for situational awareness.
                        Note that the 3D New warrior data will be geo-registered for situational
                        awareness.




                        Source: https://uploadvr.com/wp-content/uploads/2018/11/Army-AR-Objectives.pdf (emphasis added)




                                                    41
Case 6:20-cv-01699-GAP-DCI Document 28-5 Filed 11/20/20 Page 43 of 82 PageID 1274

                               U.S. Patent 8,384,771
           “Method and Apparatus for Three-Dimensional Viewing of Images”
                   Pre-Discovery Evidence of Use for Infringement
                                      Priority Date: December 28, 2006
                        Note: Statements made herein are illustrative and not exhaustive

   displaying, in said        On information and belief, the accused systems include a system for
   HDU, a second image        displaying, in said HDU, a second image for said right eye based on said
   for said right eye based   initial viewing angle, said second viewpoint for said right eye, and said
   on said initial viewing    volume of interest and wherein said image for said left eye and said
   angle, said second         image for said right eye produce a three-dimensional image to said user.
   viewpoint for said         For example, on information and belief, the HoloLens 1, HoloLens 2, and
   right eye, and said        IVAS perform such claimed step.
   volume of interest and
   wherein said image for     For example, Microsoft’s US Patent No., 10,136,124, claim 1 states “a
   said left eye and said     non-transitory memory having computer-executable instructions stored
   image for said right       thereupon which, when executed by the processor of the head-mounted
   eye produce a three-       display device, cause the head-mounted display device to cause a display
   dimensional image to       of a first image of an object and a second image of the object on the at
   said user; and             least one display screen, wherein the first image is aligned with a first eye
                              of a user, wherein the second image is aligned with a second eye of the
                              user, wherein at least one image of the first image or the second image
                              includes a second object.” (emphasis added).

                              For example, in the first sentence of the detailed description section of
                              Microsoft’s US Patent No., 10,136,124 column 2 line 33 states “Concepts
                              and technologies are described herein for providing an improved
                              stereoscopic display of objects. A computing device creates a
                              stereoscopic representation of an object by coordinating a display of a
                              first image and a second image.” (emphasis added).

                              Thus, on information and belief, the HoloLens displays in Microsoft’s
                              display unit, a second image for the right eye based on the initial viewing
                              angle, second viewpoint and volume of interest. Together, the left eye
                              image and right eye image produce a three-dimensional image to the user.

                              Further, and for example, in the Extended Reality section of the Unity
                              User Manual, Unity’s default rendering process for the Microsoft
                              HoloLens is called Multi-pass.
                               “Multi-pass rendering runs 2 complete render passes (one for
                               each eye).”

                               Source: https://docs.unity3d.com/Manual/SinglePassStereoRenderingHoloLens.html (emphasis
                               added)


                              For example, the Microsoft HoloLens 1 Display Unit is shown below and
                              includes a display for the left eye and a display for the right eye.


                                                         42
Case 6:20-cv-01699-GAP-DCI Document 28-5 Filed 11/20/20 Page 44 of 82 PageID 1275

                             U.S. Patent 8,384,771
         “Method and Apparatus for Three-Dimensional Viewing of Images”
                 Pre-Discovery Evidence of Use for Infringement
                                 Priority Date: December 28, 2006
                   Note: Statements made herein are illustrative and not exhaustive




                        Source: https://docs.microsoft.com/en-us/hololens/hololens1-hardware


                        Further, and for example, see the below screenshot, which shows a
                        second image of a rocket rendered on the left side of the screenshot for a
                        user’s right eye, the first and second images combining to provide a three
                        dimensional image.




                        Source: https://www.youtube.com/watch?v=-606oZKLa_s at 1:02


                        HoloLens 2/IVAS

                        For example, the Microsoft HoloLens 2 Display Unit is shown below and
                        includes a display for the left eye and a display for the right eye. On
                        information and belief, as stated above, the HoloLens 2 is representative
                        of IVAS.




                                                      43
Case 6:20-cv-01699-GAP-DCI Document 28-5 Filed 11/20/20 Page 45 of 82 PageID 1276

                               U.S. Patent 8,384,771
           “Method and Apparatus for Three-Dimensional Viewing of Images”
                   Pre-Discovery Evidence of Use for Infringement
                                      Priority Date: December 28, 2006
                        Note: Statements made herein are illustrative and not exhaustive




                             Source:
                             https://haptic.al/hat-is-hololens-mixed-reality-c01198c5bbb?gi=afe21b101d2a


   selecting items of said   On information and belief, the accused systems include a system for
   image to be filtered,     selecting items of said image to be filtered, wherein said selecting items
   wherein said selecting    of said image to be filtered comprises. Further, on information and belief,
   items of said image to    Microsoft’s HoloLens 1, HoloLens 2, and IVAS remove superficial items
   be filtered comprises:    in the volume so deeper items can be better seen.

                             For example, Microsoft’s US Patent No., 10,136,124, claim 5 states “The
                             head-mounted display device of claim 1, wherein determining the display
                             property includes an adjustment of a first display contrast property the
                             first image and a second display property of the second image.”

                             On information and belief, a person of ordinary skill in the art would find
                             that adjusting contrast property is analogous to filtering. In the '771 patent
                             specification, filtering was thoroughly discussed and multiple terms were
                             used (e.g., "transparency" column 8 line 20, "subtract" column 9, line 63,
                             etc.)

                             For example, Microsoft’s US Patent No., 10,136,124, in the detailed
                             description section column 6 line 46, states “In configurations where
                             fading of one or more representations occurs, the fading may be applied
                             with a gradual application of the effect. The speed in which the fading is
                             applied may make the application of the effect minimally noticeable to
                             the user.”

                             On information and belief, a person of ordinary skill in the art would find
                             that fading is analogous to filtering. In the '771 patent specification, this
                             iterative process was described in column 10 line 12, which recites "After
                             viewing the volume of interest with the tissue selected having been

                                                          44
Case 6:20-cv-01699-GAP-DCI Document 28-5 Filed 11/20/20 Page 46 of 82 PageID 1277

                               U.S. Patent 8,384,771
           “Method and Apparatus for Three-Dimensional Viewing of Images”
                   Pre-Discovery Evidence of Use for Infringement
                                      Priority Date: December 28, 2006
                        Note: Statements made herein are illustrative and not exhaustive

                             removed, the user could select additional tissues for removal (or to be re-
                             added) and iterate this process multiple times."

                             For example, Microsoft’s US Patent No., 10,136,124, claim 3 states “3.
                             The head-mounted display device of claim 1, wherein a prominence
                             associated with the display property is based on, at least in part, a time
                             associated with the display of the first image or the second image.”

                             For example, and by way of background, the Anderson Article uses
                             LiDAR reflectivity to discriminate vegetation from non-vegetation with a
                             Normalized Difference Vegetation Index (NDVI) of cut off value of 0.2.


                              "Firstly, some of the data, filtered through Mineways into Minecraft
                              .objs, contained ‘flyaway’ voxels, i.e. blocks of vegetation not fixed
                              to the main sample.”
                              Source: Anderson article – Exhibit 9




                             By way of additional background, an article from GCN discusses
                             performing feature extraction, which is analogous to filtering.

                                 "Some research focuses on using LIDAR to perform fully
                                 automated feature extractions, 3-D urban modeling and vertical
                                 obstruction analysis, the scientist said. LIDAR might eventually
                                 perform semi-automated feature extraction and display — for
                                 example, for vegetation, buildings and roads."

                                 Source: https://gcn.com/articles/2011/07/18/tech‐watch‐geoint‐lidar.aspx




   selecting items of said   On information and belief, the accused systems include a system for
   image to be subtracted    selecting items of said image to be subtracted from said image to produce
   from said image to        a filtered image. For example, and on information and belief, the
   produce a filtered        HoloLens 1, HoloLens 2, and IVAS include a system for selecting items
   image;                    of said image to be subtracted from said image to produce a filtered
                             image.

                             For example, Figure 1C and 1D from Microsoft’s US Patent No.,
                             9,116,666, illustrates a user’s hands forming a closed loop to perform
                             filtering.

                                                          45
Case 6:20-cv-01699-GAP-DCI Document 28-5 Filed 11/20/20 Page 47 of 82 PageID 1278

                             U.S. Patent 8,384,771
         “Method and Apparatus for Three-Dimensional Viewing of Images”
                 Pre-Discovery Evidence of Use for Infringement
                                 Priority Date: December 28, 2006
                   Note: Statements made herein are illustrative and not exhaustive




                        For example, Microsoft’s US Patent No., 9,116,666 column 3 line 39-46
                        states "FIG. 1C shows another example in which the selected region 73
                        is presented in an “X-ray” mode that allows the user to see through
                        an otherwise opaque portion of the virtual image. In this example,
                        the virtual image 119 of the house is presented in the HMD as an
                        opaque image in the normal mode. However, when the user places
                        their hands 75 in what is referred to herein as a “region select symbol
                        the user is able to see inside of the image 119 of the house.""
                        (emphasis added).

                        For example, Microsoft’s US Patent No., 10,136,124, in the detailed
                        description section column 6 line 46, states “In configurations where
                        fading of one or more representations occurs, the fading may be applied
                        with a gradual application of the effect. The speed in which the fading is
                        applied may make the application of the effect minimally noticeable to
                        the user. In addition, the fading may be directly associated with the
                        vergence distance, e.g., a representation becomes more obscured as
                        the vergence distance is reduced. Other examples may apply an effect
                        based on a function of the vergence distance and time a representation is
                        displayed. In such an example, a vergence distance may rapidly decrease,
                        but an effect may not be applied until after a predetermined period of
                        time after the vergence distance has changed." (emphasis added).

                        On information and belief, a person of ordinary skill in the art would find
                        that fading is analogous to filtering. In the '771 patent specification, this
                        iterative process was described in column 10 line 12, which recites "After
                        viewing the volume of interest with the tissue selected having been
                        removed, the user could select additional tissues for removal (or to be re-
                        added) and iterate this process multiple times."




                                                 46
Case 6:20-cv-01699-GAP-DCI Document 28-5 Filed 11/20/20 Page 48 of 82 PageID 1279

                             U.S. Patent 8,384,771
         “Method and Apparatus for Three-Dimensional Viewing of Images”
                 Pre-Discovery Evidence of Use for Infringement
                                 Priority Date: December 28, 2006
                   Note: Statements made herein are illustrative and not exhaustive


                           “[The] “user can select a region by forming a closed loop with
                           hand and the selected region rendered for zooming, filtering
                           etc.”
                           Source: https://www.ipwatchdog.com/2018/02/20/hololens-holographic-technology/id=93660/
                           (emphasis added)


                        For example, neurosurgeon Dr. Osamah Choudry, a user of the HoloLens
                        1, views a first image showing the skull and a second filtered image
                        where the skull has been subtracted.




                        Source: https://www.youtube.com/watch?time_continue=13&v=hxo9D69KRu8


                        For example, HoloLens has partnered with Phillips to generate a volume
                        of interest out of CT slices to perform precision surgery. The below
                        image shows doctors performing surgery with the dual Azurion-HoloLens
                        set up. Note, that the virtual object that is shown are blood vessels and
                        that the remainder of the tissues of the patient's abdomen have been
                        subtracted so that the blood vessels can be clearly seen, unobscured by
                        the overlying tissues.




                                                    47
Case 6:20-cv-01699-GAP-DCI Document 28-5 Filed 11/20/20 Page 49 of 82 PageID 1280

                             U.S. Patent 8,384,771
         “Method and Apparatus for Three-Dimensional Viewing of Images”
                 Pre-Discovery Evidence of Use for Infringement
                                 Priority Date: December 28, 2006
                   Note: Statements made herein are illustrative and not exhaustive




                        Source: https://www.youtube.com/watch?v=loGxO3L7rFE


                          “HoloLens 2 allows me to see the real world superimposed with
                          live data and the 3D medical imagery needed to guide our
                          precision therapy.”

                          Source:
                          https://www.philips.com/a-w/about/news/archive/blogs/innovation-matters/20190322-observing-
                          the-future-through-an-ar-lens.html



                        For example, and by way of background, an article from GCN discusses
                        performing feature extraction, which is is analogous to filtering.

                            "Some research focuses on using LIDAR to perform fully
                            automated feature extractions, 3-D urban modeling and vertical
                            obstruction analysis, the scientist said. LIDAR might eventually
                            perform semi-automated feature extraction and display — for
                            example, for vegetation, buildings and roads."

                            Source: https://gcn.com/articles/2011/07/18/tech‐watch‐geoint‐lidar.aspx




                                                     48
Case 6:20-cv-01699-GAP-DCI Document 28-5 Filed 11/20/20 Page 50 of 82 PageID 1281

                               U.S. Patent 8,384,771
           “Method and Apparatus for Three-Dimensional Viewing of Images”
                   Pre-Discovery Evidence of Use for Infringement
                                      Priority Date: December 28, 2006
                        Note: Statements made herein are illustrative and not exhaustive

                             For example, Microsoft HoloLens 2 promotional video shows filtering
                             (subtracting the skin surface) so that the doctor can see into the body.




                             Source: https://www.youtube.com/watch?v=eqFqtAJMtYE&t=3s at 1:00-1:03

                             On information and belief, the HoloLens 2 is representative of IVAS’s
                             functionalities.
   displaying, in said       The accused systems include a system for displaying, in said HDU, a
   HDU, a filtered image     filtered image for said left eye based on said initial viewing angle, said
   for said left eye based   view point for said left eye and said volume of interest. The HoloLens 1,
   on said initial viewing   HoloLens 2, and IVAS displays in Microsoft’s display unit a first image
   angle, said view point    for the left eye on the initial viewing angle, a first viewpoint, and a
   for said left eye and     volume of interest.
   said volume of
   interest; and             For example, in the Extended Reality section of the Unity User Manual,
                             Unity’s default rendering process is for the Microsoft HoloLens is called
                             Multi-pass.
                               “Multi-pass rendering runs 2 complete render passes (one for each
                               eye).”
                               Source: https://docs.unity3d.com/Manual/SinglePassStereoRenderingHoloLens.html (emphasis added)




                                                          49
Case 6:20-cv-01699-GAP-DCI Document 28-5 Filed 11/20/20 Page 51 of 82 PageID 1282

                               U.S. Patent 8,384,771
           “Method and Apparatus for Three-Dimensional Viewing of Images”
                   Pre-Discovery Evidence of Use for Infringement
                                      Priority Date: December 28, 2006
                        Note: Statements made herein are illustrative and not exhaustive



                                 In a Verizon video about using the HoloLens to change how the
                                 world visualizes cancer, Radiologist Dr. Christopher Morley
                                 states “we saw an opportunity to fundamentally change how we
                                 visualize cancer by turning 2D MRI images into 3d holographic
                                 renderings.” Within this same video, Neurosurgeon Dr. Choudry
                                 is wearing the HoloLens 1 to view filtered medical images."




                                 Source: https://www.youtube.com/watch?time_continue=13&v=hxo9D69KRu8 at 0:13-0:15.




   displaying, in said        The accused systems include a system for displaying, in said HDU, a
   HDU, a filtered image      filtered image for said right eye based on said initial viewing angle, said
   for said right eye based   view point for said right eye, and said volume of interest and wherein said
   on said initial viewing    filtered image for said left eye and said filtered image for said right eye
   angle, said view point     produce a filtered three-dimensional image to said user.
   for said right eye, and
   said volume of interest    On information and belief, the HoloLens 1, HoloLens 2, and IVAS
   and wherein said           displays in Microsoft’s display unit, a first image for the right eye based
   filtered image for said    on the initial viewing angle, the second viewpoint, and a volume of
   left eye and said          interest. Together, the left eye image and right eye image produce a three-
   filtered image for said    dimensional image to the user.
   right eye produce a
   filtered three-
   dimensional image to
   said user.




                                                        50
Case 6:20-cv-01699-GAP-DCI Document 28-5 Filed 11/20/20 Page 52 of 82 PageID 1283

                             U.S. Patent 8,384,771
         “Method and Apparatus for Three-Dimensional Viewing of Images”
                 Pre-Discovery Evidence of Use for Infringement
                                 Priority Date: December 28, 2006
                   Note: Statements made herein are illustrative and not exhaustive

                        For example, in the Extended Reality section of the Unity User Manual,
                        Unity’s default rendering process is for the Microsoft HoloLens is called
                        Multi-pass.

                          “Multi-pass rendering runs 2 complete render passes (one for each
                          eye).”

                          Source: https://docs.unity3d.com/Manual/SinglePassStereoRenderingHoloLens.html (emphasis added)



                           In a Verizon video about using the HoloLens to change how the
                           world visualizes cancer, Radiologist Dr. Christopher Morley
                           states “we saw an opportunity to fundamentally change how we
                           visualize cancer by turning 2D MRI images into 3d holographic
                           renderings.” Within this same video, Neurosurgeon Dr. Choudry
                           is wearing the HoloLens 1 to view filtered medical images."




                           Source: https://www.youtube.com/watch?time_continue=13&v=hxo9D69KRu8 at 0:13-0:15.




                                                    51
Case 6:20-cv-01699-GAP-DCI Document 28-5 Filed 11/20/20 Page 53 of 82 PageID 1284

                              U.S. Patent 8,384,771
          “Method and Apparatus for Three-Dimensional Viewing of Images”
                  Pre-Discovery Evidence of Use for Infringement
                                        Priority Date: December 28, 2006
                          Note: Statements made herein are illustrative and not exhaustive

                               For example, the Microsoft HoloLens 1 Display Unit is shown below and
                               contains a display for the left eye and a display for the right eye, which
                               provides the three-dimensional image to the user.




                               Source: https://docs.microsoft.com/en-us/hololens/hololens1-hardware


                               HoloLens 2/IVAS

                               The Microsoft HoloLens 2 Display Unit is shown below and includes a
                               display for the left eye and a display for the right eye. On information and
                               belief, Microsoft’s IVAS design closely resembles the HoloLens 2.




                               Source: https://haptic.al/hat-is-hololens-mixed-reality-c01198c5bbb?gi=afe21b101d2a




   Claim 16. The               On information and belief, the accused systems include the system of
   computer system of          claim 15 further comprising selecting images for future reference. On
   claim 15 further            information and belief, the HoloLens 1, HoloLens 2, and IVAS include a
   comprising selecting        system for selecting images for future reference.
   images for future
   reference.




                                                             52
Case 6:20-cv-01699-GAP-DCI Document 28-5 Filed 11/20/20 Page 54 of 82 PageID 1285

                               U.S. Patent 8,384,771
           “Method and Apparatus for Three-Dimensional Viewing of Images”
                   Pre-Discovery Evidence of Use for Infringement
                                       Priority Date: December 28, 2006
                         Note: Statements made herein are illustrative and not exhaustive

                               For example, Microsoft Support webpage for the HoloLens 1, states:

                                “Use the bloom gesture to go to Start, then select Photo. Use gaze to
                                position the photo frame, then air tap to take the picture. The picture
                                will be saved to your collection in the Photos app.”
                                Source: https://support.microsoft.com/en-us/help/12639/hololens-take-photos-and-videos




   Claim 17. The               On information and belief, the accused systems include the system of
   computer system of          claim 15 further comprising, prior to said selecting a volume of interest
   claim 15 further            from a collection of image slices, performing imaging to obtain image
   comprising, prior to        slices and storing said image slices as a collection of image slices.
   said selecting a volume
   of interest from a          For example, on January 17, 2019, Microsoft and Philips announced their
   collection of image         partnership in integrating the HoloLens with the Phillips “Azurion” imaging
   slices, performing          system for image guided procedures. The Azurion has the capability to perform
   imaging to obtain           a computed tomography (CT) scan to obtain and store image slices through the
   image slices and            body.
   storing said image
   slices as a collection of     “Azurion with FlexArm includes a set of innovations that makes it
   image slices.                 easier for the clinician to perform imaging across the whole
                                 patient in both 2D and 3D.”

                                 Source:
                                 https://www.philips.com/a-w/about/news/archive/standard/news/press/2019/20190117-philips-
                                 launches-azurion-with-flexarm-to-set-new-standard-for-the-future-of-image-guided-
                                 procedures.html




                               Source: https://www.youtube.com/watch?v=loGxO3L7rFE




                                                            53
Case 6:20-cv-01699-GAP-DCI Document 28-5 Filed 11/20/20 Page 55 of 82 PageID 1286

                             U.S. Patent 8,384,771
         “Method and Apparatus for Three-Dimensional Viewing of Images”
                 Pre-Discovery Evidence of Use for Infringement
                                 Priority Date: December 28, 2006
                   Note: Statements made herein are illustrative and not exhaustive

                        For example, the Microsoft HoloLens website/twitter site states:

                          “HoloLens 2 allows me to see the real world superimposed with live
                          data and the 3D medical imagery needed to guide our precision
                          therapy.”

                          Source:
                          https://www.philips.com/a-w/about/news/archive/blogs/innovation-matters/20190322-observing-the-
                          future-through-an-ar-lens.html at 1:08.



                          “Microsoft HoloLens can transform medical imaging, like CT scans,
                          into 3D models.”
                          Source: https://twitter.com/hololens/status/880413174238924800?lang=en


                        For example, a video on Microsoft HoloLens’ YouTube channel, Dr.
                        Navin Ramachandran, NHS, Consultant Radiologist, states:

                         “[S]urgeons, and most people, aren’t trained to look at CT data,
                         which is layer after layer, cuts through the body, and is very
                         difficult to equate that with the person they’re operating on, the 3D
                         model.”
                         Source: https://www.youtube.com/watch?v=XCz0-VmEuW8&feature=youtu.be at 0:33 (emphasis
                         added)

                        HoloLens 2/IVAS

                        For example, with respect to Microsoft, and on information and belief,
                        the HoloLens 2/IVAS performs viewing of the synthetic training
                        environment (volume of interest) provided out of slices.




                                                     54
Case 6:20-cv-01699-GAP-DCI Document 28-5 Filed 11/20/20 Page 56 of 82 PageID 1287

                             U.S. Patent 8,384,771
         “Method and Apparatus for Three-Dimensional Viewing of Images”
                 Pre-Discovery Evidence of Use for Infringement
                                 Priority Date: December 28, 2006
                   Note: Statements made herein are illustrative and not exhaustive




                        Source: https://docs.microsoft.com/en-us/hololens/hololens2-hardware

                        For example, and background, the images below show an urban terrain,
                        LiDAR slice data, and generated volume of interest from the Anderson
                        Article (Exhibit 9). Further, the Anderson Article directly discusses
                        Minecraft, a Microsoft product.




                                                      55
Case 6:20-cv-01699-GAP-DCI Document 28-5 Filed 11/20/20 Page 57 of 82 PageID 1288

                             U.S. Patent 8,384,771
         “Method and Apparatus for Three-Dimensional Viewing of Images”
                 Pre-Discovery Evidence of Use for Infringement
                                 Priority Date: December 28, 2006
                   Note: Statements made herein are illustrative and not exhaustive




                                                 56
Case 6:20-cv-01699-GAP-DCI Document 28-5 Filed 11/20/20 Page 58 of 82 PageID 1289

                              U.S. Patent 8,384,771
          “Method and Apparatus for Three-Dimensional Viewing of Images”
                  Pre-Discovery Evidence of Use for Infringement
                                     Priority Date: December 28, 2006
                       Note: Statements made herein are illustrative and not exhaustive




                             Source: Anderson article (Exhibit 9) (emphasis added)


   Claim 18. The             On information and belief, the accused systems include the system of
   computer system of        claim 15 further comprising at least one of the group consisting of
   claim 15 further          selecting an alternate viewing angle, selecting items of said image to be
   comprising at least one   colored, and zooming in on a portion of said image. Further, on
   of the group consisting   information and belief, the HoloLens 1, HoloLens 2, and IVAS include a
   of selecting an           system comprising at least one of the group consisting of selecting an
   alternate viewing         alternate viewing angle, selecting items of said image to be colored, and
   angle, selecting items    zooming in on a portion of said image. On information and belief, the
   of said image to be       HoloLens 2 is representative of IVAS.
   colored, and zooming
   in on a portion of said   For example, Microsoft’s US Patent No. 8,964,008 claim 10
   image.                    (independent claim) states “determine a presentation image to send to the
                             head-mounted display system by determining a portion of, and an
                             orientation of, the volumetric video image data mapped to a portion of the
                             presentation space that is within the viewer's field of view based upon the
                             viewer tracking image data and the motion data, the presentation image
                             corresponding to a first perspective of an object in the volumetric video
                             image data.”

                             For example, CT slices are grayscale images, as shown on the 2D
                             computer monitor. The HoloLens performs coloring of items in the
                             image, as shown as the object in front of the medical student.


                                                           57
Case 6:20-cv-01699-GAP-DCI Document 28-5 Filed 11/20/20 Page 59 of 82 PageID 1290

                             U.S. Patent 8,384,771
         “Method and Apparatus for Three-Dimensional Viewing of Images”
                 Pre-Discovery Evidence of Use for Infringement
                                 Priority Date: December 28, 2006
                   Note: Statements made herein are illustrative and not exhaustive




                        Source: https://www.youtube.com/watch?v=SKpKlh1-en0&feature=youtu.be&t=58 at 1:06.


                        For example, in a video on the Microsoft HoloLens YouTube channel
                        shows the medical student zooming on the heart with alternate viewing
                        angles. The first image shows a medical student viewing the initial
                        position of a heart. The second image shows the student zooming in and
                        seeing an alternate viewing angle.




                        Source: https://www.youtube.com/watch?v=SKpKlh1-en0&feature=youtu.be&t=58 at 0:57.


                        For example, Microsoft’s US Patent No., 9,116,666 states, "FIG. 1B
                        shows one example in which the selected region 73 is magnified (or
                        Zoomed in)."



                                                   58
Case 6:20-cv-01699-GAP-DCI Document 28-5 Filed 11/20/20 Page 60 of 82 PageID 1291

                             U.S. Patent 8,384,771
         “Method and Apparatus for Three-Dimensional Viewing of Images”
                 Pre-Discovery Evidence of Use for Infringement
                                 Priority Date: December 28, 2006
                   Note: Statements made herein are illustrative and not exhaustive




                        Source: Microsoft US Patent 9,116,666


                        For example, a user of Microsoft HoloLens demonstrates the zoom
                        function on a terrain dataset of a mountainous region, San Francisco and
                        Capetown. The Image on the left is the initial image and the image on the
                        right is the zoomed image.




                        Source: https://www.youtube.com/watch?v=1MIOii_TRLY


                        In general, Microsoft HoloLens technology allows users to move, resize,
                        and rotate the three-dimensional image, constantly creating new
                        viewpoints for both the user’s left and right eyes.




                                                     59
Case 6:20-cv-01699-GAP-DCI Document 28-5 Filed 11/20/20 Page 61 of 82 PageID 1292

                              U.S. Patent 8,384,771
          “Method and Apparatus for Three-Dimensional Viewing of Images”
                  Pre-Discovery Evidence of Use for Infringement
                                     Priority Date: December 28, 2006
                       Note: Statements made herein are illustrative and not exhaustive




                            Source: https://docs.microsoft.com/en-us/hololens/hololens2-basic-usage




   Claim 19. The            On information and belief, the accused systems include the computer
   computer system of       system of claim 18 wherein said selecting an alternate viewing angle
   claim 18 wherein said    comprises the succeeding steps. In describing their heads-up displays,
   selecting an alternate   Microsoft stated:
   viewing angle
   comprises:



                                                          60
Case 6:20-cv-01699-GAP-DCI Document 28-5 Filed 11/20/20 Page 62 of 82 PageID 1293

                             U.S. Patent 8,384,771
         “Method and Apparatus for Three-Dimensional Viewing of Images”
                 Pre-Discovery Evidence of Use for Infringement
                                 Priority Date: December 28, 2006
                   Note: Statements made herein are illustrative and not exhaustive



                           "This treatment can be implemented as a set of displays that
                           immediately translate with the user, but do not rotate with the user’s
                           head until a threshold of rotation is reached. Once that rotation is
                           achieved, the HUD may reorient to present the information
                           within the user’s field of view."
                           Source: https://docs.microsoft.com/en-us/windows/mixed-reality/comfort (emphasis added)




                        For example, Microsoft’s US Patent No. 8,964,008 claim 10
                        (independent claim) states “determine a presentation image to send to the
                        head-mounted display system by determining a portion of, and an
                        orientation of, the volumetric video image data mapped to a portion of the
                        presentation space that is within the viewer's field of view based upon the
                        viewer tracking image data and the motion data, the presentation image
                        corresponding to a first perspective of an object in the volumetric video
                        image data.”

                        Further, and for example, in a demonstration of HoloLens, a view of a
                        mountainous region is viewed from an initial angle and an alternative
                        angle.




                        Source: https://www.youtube.com/watch?v=1MIOii_TRLY




                                                     61
Case 6:20-cv-01699-GAP-DCI Document 28-5 Filed 11/20/20 Page 63 of 82 PageID 1294

                             U.S. Patent 8,384,771
         “Method and Apparatus for Three-Dimensional Viewing of Images”
                 Pre-Discovery Evidence of Use for Infringement
                                 Priority Date: December 28, 2006
                   Note: Statements made herein are illustrative and not exhaustive




                        Source: https://docs.microsoft.com/en-us/windows/mixed-reality/mrtk-101


                        In general, Microsoft HoloLens technology allows users to move, resize,
                        and rotate the three-dimensional image, constantly creating new
                        viewpoints for both the user’s left and right eyes.




                                                     62
Case 6:20-cv-01699-GAP-DCI Document 28-5 Filed 11/20/20 Page 64 of 82 PageID 1295

                              U.S. Patent 8,384,771
          “Method and Apparatus for Three-Dimensional Viewing of Images”
                  Pre-Discovery Evidence of Use for Infringement
                                         Priority Date: December 28, 2006
                           Note: Statements made herein are illustrative and not exhaustive




                                Source: https://docs.microsoft.com/en-us/hololens/hololens2-basic-usage


   reorienting said             On information and belief, the accused systems include the computer
   volume of interest in        system of claim 18 further reorienting said volume of interest in
   accordance with said         accordance with said alternate viewing angle.
   alternate viewing
   angle;                       For example, in Microsoft’s US Patent No. 8,964,008, Microsoft
                                disclosed that the volume of interest is reoriented in accordance with the
                                viewing angle. For example, claim 10 (independent claim) states
                                “determine a presentation image to send to the head-mounted display
                                system by determining a portion of, and an orientation of, the volumetric

                                                              63
Case 6:20-cv-01699-GAP-DCI Document 28-5 Filed 11/20/20 Page 65 of 82 PageID 1296

                             U.S. Patent 8,384,771
         “Method and Apparatus for Three-Dimensional Viewing of Images”
                 Pre-Discovery Evidence of Use for Infringement
                                 Priority Date: December 28, 2006
                   Note: Statements made herein are illustrative and not exhaustive

                        video image data mapped to a portion of the presentation space that is
                        within the viewer's field of view based upon the viewer tracking image
                        data and the motion data, the presentation image corresponding to a first
                        perspective of an object in the volumetric video image data.”

                        For example, in a video on Microsoft’s HoloLens YouTube channel, a
                        medical application is shown that includes reorienting, for example, a
                        heart. The initial image (top) and subsequent image (bottom) show the
                        initial orientation of a volume of interest and subsequent reoriented
                        volume of interest, respectively.




                        Source: https://www.youtube.com/watch?v=SKpKlh1-en0&feature=youtu.be&t=58


                        HoloLens 2/IVAS

                        For example, in the Microsoft HoloLens 2 video, the volume of interest
                        (i.e., heart) is reoriented in accordance with the said alternative viewing
                        angle. Note, that a combination of zooming and alternate viewing angles
                        are performed. As stated above, the HoloLens 2 is representative of
                        IVAS.




                                                   64
Case 6:20-cv-01699-GAP-DCI Document 28-5 Filed 11/20/20 Page 66 of 82 PageID 1297

                              U.S. Patent 8,384,771
          “Method and Apparatus for Three-Dimensional Viewing of Images”
                  Pre-Discovery Evidence of Use for Infringement
                                      Priority Date: December 28, 2006
                        Note: Statements made herein are illustrative and not exhaustive




                             Source: https://www.youtube.com/watch?v=eqFqtAJMtYE at 0:48


   displaying, in said       On information and belief, the accused systems in the computer system of
   HDU, an image for         claim 18 further displaying, in said HDU, an image for said left eye based
   said left eye based on    on said alternate viewing angle, said view point for said left eye and said
   said alternate viewing    volume of interest. The HoloLens 1, HoloLens 2, and IVAS displays in
   angle, said view point    Microsoft’s display unit, a first image for the left eye based on the initial
   for said left eye and     viewing angle, a first viewpoint, and a volume of interest.
   said volume of
   interest; and             For example, Microsoft’s US Patent No., 10,136,124, in the detailed
                             description of the figures, states, “Turning now to FIGS. 2A-2D, aspects
                             of one illustrative example is shown. FIG. 2A illustrates a top view of an
                             example scenario used to illustrate configurations disclosed herein.
                             In FIG. 2A, a user 201 is positioned relative to a first object 201 and a
                             second object 202 at a first vergence distance, V1. As also shown in FIG.
                             2A, the objects are also located at a focal distance, F1. For illustrative
                             purposes, dashed lines illustrate the line of sight from a first eye, e.g., the
                             right eye, of the user 201 to the second object 202; and the line of sight
                             from a second eye, e.g., the left eye, of the user 201 to the second
                             object 202.” Figure 2C shows an alternate viewing angle (compare with
                             Figure 2A).




                                                        65
Case 6:20-cv-01699-GAP-DCI Document 28-5 Filed 11/20/20 Page 67 of 82 PageID 1298

                             U.S. Patent 8,384,771
         “Method and Apparatus for Three-Dimensional Viewing of Images”
                 Pre-Discovery Evidence of Use for Infringement
                                 Priority Date: December 28, 2006
                   Note: Statements made herein are illustrative and not exhaustive

                        For example, Microsoft’s US Patent No. 8,964,008 claim 10
                        (independent claim) states “determine a presentation image to send to the
                        head-mounted display system by determining a portion of, and an
                        orientation of, the volumetric video image data mapped to a portion of the
                        presentation space that is within the viewer's field of view based upon the
                        viewer tracking image data and the motion data, the presentation image
                        corresponding to a first perspective of an object in the volumetric video
                        image data.”

                        For example, in the Extended Reality section of the Unity User Manual,
                        Unity’s default rendering process is for the Microsoft HoloLens is called
                        Multi-pass.

                           “Multi-pass rendering runs 2 complete render passes (one for
                           each eye).”

                           Source: https://docs.unity3d.com/Manual/SinglePassStereoRenderingHoloLens.html (emphasis
                           added)


                        For example, in a Verizon video about using the HoloLens to change how
                        the world visualizes cancer, Radiologist Dr. Christopher Morley states
                        “we saw an opportunity to fundamentally change how we visualize
                        cancer by turning 2D MRI images into 3D holographic renderings.”
                        Within this same video, Neurosurgeon Dr. Choudry views the volume of
                        interest from an alternate viewing angle. Note, that additional multiple
                        filtering levels are shown.




                                                     66
Case 6:20-cv-01699-GAP-DCI Document 28-5 Filed 11/20/20 Page 68 of 82 PageID 1299

                              U.S. Patent 8,384,771
          “Method and Apparatus for Three-Dimensional Viewing of Images”
                  Pre-Discovery Evidence of Use for Infringement
                                     Priority Date: December 28, 2006
                       Note: Statements made herein are illustrative and not exhaustive




                             Source: https://www.youtube.com/watch?time_continue=13&v=hxo9D69KRu8


   displaying, in said       On information and belief, the accused systems include the computer
   HDU, an image for         system of claim 18 further displaying, in said HDU, an image for said
   said right eye based on   right eye based on said alternate viewing angle, said view point for said
   said alternate viewing    right eye, and said volume of interest and wherein said image for said left
   angle, said view point    eye and said image for said right eye produce an alternate three-
   for said right eye, and   dimensional image to said user. The HoloLens 1, HoloLens 2, and IVAS
   said volume of interest   displays in Microsoft’s display unit, a first image for the left eye based on
   and wherein said          the initial viewing angle, a first viewpoint, and a volume of interest.
   image for said left eye   Together, the left eye image and right eye image produce a three-
   and said image for said   dimensional image to the user.
   right eye produce an
   alternate three-          For example, in Microsoft’s US Patent No. 10,136,124, the term “display
   dimensional image to      property” is used. The display property changes with “vergence distance”
   said user.                which, in turn, provides an alternate viewing angle, Compare Figure 2A

                                                       67
Case 6:20-cv-01699-GAP-DCI Document 28-5 Filed 11/20/20 Page 69 of 82 PageID 1300

                               U.S. Patent 8,384,771
           “Method and Apparatus for Three-Dimensional Viewing of Images”
                   Pre-Discovery Evidence of Use for Infringement
                                      Priority Date: December 28, 2006
                        Note: Statements made herein are illustrative and not exhaustive

                             with Figure 2C and note the alternate viewing angle.




                             For example, Microsoft’s US Patent No., 10,136,124 states in the first
                             sentence of the detailed description “Concepts and technologies are
                             described herein for providing an improved stereoscopic display of
                             objects.”

                             For example, in the Extended Reality section of the Unity User Manual,
                             Unity’s default rendering process is for the Microsoft HoloLens is called
                             Multi-pass.

                                “Multi-pass rendering runs 2 complete render passes (one for
                                each eye).”

                                Source: https://docs.unity3d.com/Manual/SinglePassStereoRenderingHoloLens.html (emphasis
                                added)


                             For example, the Microsoft HoloLens site states that the HoloLens allows
                             the user to “see intricate details on 3D images more easily and
                             comfortably with industry-leading solutions.” See
                             <https://www.microsoft.com/en-us/hololens/hardware>.


   Claim 20. The             On information and belief, the accused systems include the computer
   computer system of        system of claim 18 wherein said selecting items of said image to be
   claim 18 wherein said     colored comprises the succeeding steps. On information and belief, the
   selecting items of said   HoloLens 1, HoloLens 2, and IVAS perform such step.
   image to be colored
   comprises:                For example, Microsoft’s US Patent No., 10,136,124, claims 6 states as
                             follows: “The method of claim 1, wherein adjusting the display property

                                                          68
Case 6:20-cv-01699-GAP-DCI Document 28-5 Filed 11/20/20 Page 70 of 82 PageID 1301

                              U.S. Patent 8,384,771
          “Method and Apparatus for Three-Dimensional Viewing of Images”
                  Pre-Discovery Evidence of Use for Infringement
                                     Priority Date: December 28, 2006
                       Note: Statements made herein are illustrative and not exhaustive

                            of the first image comprises adjusting a contrast property of the first
                            image of the object.” A person of ordinary skill in the art would recognize
                            that adjusting the contract property can help the user distinguish elements
                            of an image (https://radiopaedia.org/articles/contrast-resolution?lang=us).

                            Further, CT scan data consists of multiple pixels (typically 32-bit data) on
                            each slice, as shown in gray scale on the monitor. Note that the data from
                            the CT scan varies based on the property of the tissue scanned. The
                            Microsoft HoloLens adjusts the contrast properties of the CT scans and
                            presents in color.




                            Source: https://www.youtube.com/watch?v=SKpKlh1-en0&feature=youtu.be&t=58 at 1:06.


   sorting voxels of said   On information and belief, the accused systems include the computer
   items by a property of   system of claim 18 further sorting voxels of said items by a property of
   said voxel;              said voxel. On information and belief, the HoloLens 1, HoloLens 2, and
                            IVAS include such step.

                            For example, the Microsoft HoloLens performs sorting of voxels by
                            voxel property (described above) and applies colors to groups of sorted
                            voxels, so that the heart muscle becomes pink and the blood vessels
                            become beige color. See the image below.




                                                       69
Case 6:20-cv-01699-GAP-DCI Document 28-5 Filed 11/20/20 Page 71 of 82 PageID 1302

                             U.S. Patent 8,384,771
         “Method and Apparatus for Three-Dimensional Viewing of Images”
                 Pre-Discovery Evidence of Use for Infringement
                                 Priority Date: December 28, 2006
                   Note: Statements made herein are illustrative and not exhaustive




                        Source: https://www.youtube.com/watch?v=SKpKlh1-en0&feature=youtu.be&t=58 at 1:06.


                        For example, the Microsoft HoloLens processes the grayscale CT scan
                        based on Hounsfield level by voxel property data unit. The heart muscle
                        is shown as mid-gray on the 2D monitor and pink on the HoloLens. This
                        transformation is performed by image segmentation (e.g., Sharma et al.,
                        "Automated medical image segmentation techniques." Journal of Medical
                        Physics, 2010). An excerpt from Sharma's article, by way of background,
                        states, “Segmentation is the process dividing an image into regions with
                        similar properties such as gray level... The role of segmentation is to
                        subdivide the objects in an image." Microsoft HoloLens applies false
                        color (pink) to the segmented heart muscle.

                        For example, and additional background, the Anderson article illustrates
                        LiDAR data and thresholds for sorting of voxel by a property of a voxel.




                        Source: Anderson article (Exhibit 9).

                        In another test, the Army used a pocket-sized drone (FLIR’s Black
                        Hornet UAV) to conduct terrain mapping exercises.


                                                      70
Case 6:20-cv-01699-GAP-DCI Document 28-5 Filed 11/20/20 Page 72 of 82 PageID 1303

                              U.S. Patent 8,384,771
          “Method and Apparatus for Three-Dimensional Viewing of Images”
                  Pre-Discovery Evidence of Use for Infringement
                                     Priority Date: December 28, 2006
                       Note: Statements made herein are illustrative and not exhaustive



                                “Army modernization officials used the pocket-sized drones,
                                which are part of the Soldier Borne Sensor program, to take video
                                footage of a military operations in urban terrain (MOUT) training
                                complex. Then they viewed the footage in IVAS, Potts said.”

                                "They flew [the drones] over the MOUT site; [they] downloaded
                                its data; it processed an algorithm; and inside an IVAS suddenly
                                you've got a 3-D holographic image of that entire MOUT site.
                                And now you can do a complete battle drill without building a
                                sand table," Potts recently told Military.com. "You can walk
                                around it. You can look down the streets."
                                Source: https://www.military.com/daily-news/2019/12/16/wearable-device-could-replace-sand-
                                tables-soldiers.html




   applying colors to        On information and belief, the accused systems include the computer
   groups of sorted voxels   system of claim 18 further applying colors to groups of sorted voxels to
   to obtain a colored       obtain a colored image. On information and belief, the HoloLens 1,
   image;                    HoloLens 2, and IVAS include such step.

                             For example, the Microsoft HoloLens has applied colors to groups of
                             sorted voxels. As illustrated, the heart muscle is shown as pink and the
                             blood vessels are shown as light beige. See image below.




                             Source: https://www.youtube.com/watch?v=SKpKlh1-en0&feature=youtu.be&t=58 at1:06.


   displaying, in said       On information and belief, the accused systems include the computer
   HDU, a colored image      system of claim 18 further displaying, in said HDU, a colored image for

                                                         71
Case 6:20-cv-01699-GAP-DCI Document 28-5 Filed 11/20/20 Page 73 of 82 PageID 1304

                               U.S. Patent 8,384,771
           “Method and Apparatus for Three-Dimensional Viewing of Images”
                   Pre-Discovery Evidence of Use for Infringement
                                      Priority Date: December 28, 2006
                        Note: Statements made herein are illustrative and not exhaustive

   for said left eye based    said left eye based on said initial viewing angle, said view point for said
   on said initial viewing    left eye and said volume of interest. The HoloLens 1, HoloLens 2, and
   angle, said view point     IVAS displays in Microsoft’s display unit, a first image for the left eye
   for said left eye and      based on the initial viewing angle, first viewpoint and volume of interest.
   said volume of
   interest; and              For example, the Extended Reality section of the Unity User Manual,
                              Unity’s default rendering process is for the Microsoft HoloLens is called
                              Multi-pass.

                                “Multi-pass rendering runs 2 complete render passes (one for
                                each eye).”

                                Source: https://docs.unity3d.com/Manual/SinglePassStereoRenderingHoloLens.html (emphasis
                                added)


                              As previously described, the below screenshot is a partial representation
                              of how Microsoft provides a three-dimensional image in a user’s eyes
                              (e.g., left eye). A person of ordinary skill in the art would understand that
                              this concept applies to all three-dimensional images, including colored
                              ones provided, for example, in Microsoft’s HoloStudio.




                              Source: https://www.youtube.com/watch?v=-606oZKLa_s at 1:02


   displaying, in said        On information and belief, the accused systems include the computer
   HDU, a colored image       system of claim 18 further displaying, in said HDU, a colored image for
   for said right eye based   said right eye based on said initial viewing angle, said view point for said
   on said initial viewing    right eye, and said volume of interest and wherein said colored image for
   angle, said view point     said left eye and said colored image for said right eye produce a colored
   for said right eye, and    three-dimensional image to said user. Thus, the HoloLens 1, HoloLens 2,
   said volume of interest    and IVAS displays in their display unit, a second image for the right eye

                                                          72
Case 6:20-cv-01699-GAP-DCI Document 28-5 Filed 11/20/20 Page 74 of 82 PageID 1305

                              U.S. Patent 8,384,771
          “Method and Apparatus for Three-Dimensional Viewing of Images”
                  Pre-Discovery Evidence of Use for Infringement
                                     Priority Date: December 28, 2006
                       Note: Statements made herein are illustrative and not exhaustive

   and wherein said         based on the initial viewing angle, second viewpoint and volume of
   colored image for said   interest. Together, the left eye image and right eye image produce a three-
   left eye and said        dimensional image to the user.
   colored image for said
   right eye produce a      For example, in the Extended Reality section of the Unity User Manual,
   colored three-           Unity’s default rendering process is for the Microsoft HoloLens is called
   dimensional image to     Multi-pass.
   said user.
                               “Multi-pass rendering runs 2 complete render passes (one for
                               each eye).”

                               Source: https://docs.unity3d.com/Manual/SinglePassStereoRenderingHoloLens.html (emphasis
                               added)


                            As previously described, the below screenshot is a partial representation
                            of how Microsoft provides a three-dimensional image in a user’s eyes
                            (e.g., left eye). A person of ordinary skill in the art would understand that
                            this concept applies to all three-dimensional images, including colored
                            ones provided, for example, in Microsoft’s HoloStudio.




                            Source: https://www.youtube.com/watch?v=-606oZKLa_s at 1:02


   Claim 21. The            On information and belief, the accused systems include the computer
   computer system of       system of claim 18 wherein said zooming in on a portion of said image
   claim 18 wherein said    comprises succeeding steps. On information and belief, the HoloLens 1,
   zooming in on a          HoloLens 2, and IVAS include such claimed steps.
   portion of said image
   comprises:               For example, Microsoft’s US Patent No., 10,136,124, in the detailed
                            description of the figures, states “Examine V1 in Figure 2A and V2 in
                            Figure 2C. This effectively is zooming in on object #202. Note the size of

                                                         73
Case 6:20-cv-01699-GAP-DCI Document 28-5 Filed 11/20/20 Page 75 of 82 PageID 1306

                             U.S. Patent 8,384,771
         “Method and Apparatus for Three-Dimensional Viewing of Images”
                 Pre-Discovery Evidence of Use for Infringement
                                 Priority Date: December 28, 2006
                   Note: Statements made herein are illustrative and not exhaustive

                        the displayed for left and right eyes (202A and 202B, respectively) in
                        Figure 2B and how the size of the displayed object increased after
                        zooming in in Figure 2D.” See images below.




                        For example, a video on the Microsoft HoloLens YouTube channel
                        shows the medical student zooming on the heart with alternate viewing
                        angles. The first image shows a medical student viewing the initial
                        position of a heart. The second image shows the student zooming in and
                        seeing an alternate viewing angle.




                                                 74
Case 6:20-cv-01699-GAP-DCI Document 28-5 Filed 11/20/20 Page 76 of 82 PageID 1307

                               U.S. Patent 8,384,771
           “Method and Apparatus for Three-Dimensional Viewing of Images”
                   Pre-Discovery Evidence of Use for Infringement
                                        Priority Date: December 28, 2006
                          Note: Statements made herein are illustrative and not exhaustive




                               Source: https://www.youtube.com/watch?v=SKpKlh1-en0&feature=youtu.be&t=58 at 0:57.


   selecting a new             On information and belief, the accused systems include the computer
   viewpoint for a left        system of claim 18 further selecting a new viewpoint for a left eye. On
   eye;                        information and belief, the HoloLens 1, HoloLens 2, and IVAS include
                               such claimed step.

                               For example, a video on the Microsoft HoloLens YouTube channel
                               shows the medical student zooming on the heart to achieve closer
                               inspection. The first image shows a medical student viewing the initial
                               position of a heart. The second image shows the student zooming in and
                               seeing an alternate viewing position.




                                                          75
Case 6:20-cv-01699-GAP-DCI Document 28-5 Filed 11/20/20 Page 77 of 82 PageID 1308

                             U.S. Patent 8,384,771
         “Method and Apparatus for Three-Dimensional Viewing of Images”
                 Pre-Discovery Evidence of Use for Infringement
                                 Priority Date: December 28, 2006
                   Note: Statements made herein are illustrative and not exhaustive




                        Source: https://www.youtube.com/watch?v=SKpKlh1-en0&feature=youtu.be&t=58 at 0:57.




                        Source: https://docs.microsoft.com/en-us/windows/mixed-reality/mrtk-101


                        In general, Microsoft HoloLens technology allows users to move, resize,
                        and rotate three-dimensional images, constantly creating new viewpoints

                                                     76
Case 6:20-cv-01699-GAP-DCI Document 28-5 Filed 11/20/20 Page 78 of 82 PageID 1309

                               U.S. Patent 8,384,771
           “Method and Apparatus for Three-Dimensional Viewing of Images”
                   Pre-Discovery Evidence of Use for Infringement
                                         Priority Date: December 28, 2006
                           Note: Statements made herein are illustrative and not exhaustive

                                for both the user’s left and right eyes.




                                Source: https://docs.microsoft.com/en-us/hololens/hololens2-basic-usage
   selecting a new              On information and belief, the accused systems include the computer
   viewpoint for a right        system of claim 18 further selecting a new viewpoint for a right eye. On
   eye;                         information and belief, the HoloLens 1, HoloLens 2, and IVAS include
                                such step.

                                For example, a video on the Microsoft HoloLens YouTube channel
                                shows the medical student zooming on the heart to achieve closer
                                inspection. The first image shows a medical student viewing the initial

                                                              77
Case 6:20-cv-01699-GAP-DCI Document 28-5 Filed 11/20/20 Page 79 of 82 PageID 1310

                             U.S. Patent 8,384,771
         “Method and Apparatus for Three-Dimensional Viewing of Images”
                 Pre-Discovery Evidence of Use for Infringement
                                 Priority Date: December 28, 2006
                   Note: Statements made herein are illustrative and not exhaustive

                        position of a heart. The second image shows the student zooming in and
                        seeing an alternate viewing position.




                        Source: https://www.youtube.com/watch?v=SKpKlh1-en0&feature=youtu.be&t=58 at 0:57.




                        Source: https://docs.microsoft.com/en-us/windows/mixed-reality/mrtk-101


                                                     78
Case 6:20-cv-01699-GAP-DCI Document 28-5 Filed 11/20/20 Page 80 of 82 PageID 1311

                               U.S. Patent 8,384,771
           “Method and Apparatus for Three-Dimensional Viewing of Images”
                   Pre-Discovery Evidence of Use for Infringement
                                      Priority Date: December 28, 2006
                        Note: Statements made herein are illustrative and not exhaustive

                             In general, Microsoft HoloLens technology allows users to move, resize,
                             and rotate three-dimensional images, constantly creating new viewpoints
                             for both the user’s left and right eyes.




                             Source: https://docs.microsoft.com/en-us/hololens/hololens2-basic-usage


   displaying, in said       On information and belief, the accused systems include the computer
   HDU, an image for         system of claim 18 further displaying, in said HDU, an image for said left
   said left eye based on    eye based on said initial viewing angle, said new view point for said left
   said initial viewing      eye and said volume of interest. The HoloLens 1, HoloLens 2, and IVAS
   angle, said new view      displays in Microsoft’s display unit, a first image for the left eye based on

                                                           79
Case 6:20-cv-01699-GAP-DCI Document 28-5 Filed 11/20/20 Page 81 of 82 PageID 1312

                               U.S. Patent 8,384,771
           “Method and Apparatus for Three-Dimensional Viewing of Images”
                   Pre-Discovery Evidence of Use for Infringement
                                       Priority Date: December 28, 2006
                         Note: Statements made herein are illustrative and not exhaustive

   point for said left eye     the initial viewing angle, first viewpoint and volume of interest.
   and said volume of
   interest; and               For example, in the Extended Reality section of the Unity User Manual,
                               Unity’s default rendering process is for the Microsoft HoloLens is called
                               Multi-pass.
                                 “Multi-pass rendering runs 2 complete render passes (one for
                                 each eye).”

                                 Source: https://docs.unity3d.com/Manual/SinglePassStereoRenderingHoloLens.html (emphasis
                                 added)


   displaying, in said         On information and belief, the accused systems include the computer
   HDU, an image for           system of claim 18 further displaying, in said HDU, an image for said
   said right eye based on     right eye based on said initial viewing angle, said new view point for said
   said initial viewing        right eye, and said volume of interest and wherein said image for said left
   angle, said new view        eye and said image for said right eye produce a three-dimensional image
   point for said right eye,   to said user. The HoloLens 1, HoloLens 2, and IVAS displays in their
   and said volume of          display unit, a second image for the right eye based on the initial viewing
   interest and wherein        angle, second viewpoint and volume of interest. Together, the left eye
   said image for said left    image and right eye image produce a three-dimensional image to the user.
   eye and said image for
   said right eye produce      For example, in the Extended Reality section of the Unity User Manual,
   a three-dimensional         Unity’s default rendering process is for the Microsoft HoloLens is called
   image to said user.         Multi-pass.

                                 “Multi-pass rendering runs 2 complete render passes (one for
                                 each eye).”

                                 Source: https://docs.unity3d.com/Manual/SinglePassStereoRenderingHoloLens.html (emphasis
                                 added)


                               The Microsoft HoloLens 1 Display Unit has a left eye display and a right
                               eye display.




                               Source: https://haptic.al/hat-is-hololens-mixed-reality-c01198c5bbb?gi=afe21b101d2a


                                                             80
Case 6:20-cv-01699-GAP-DCI Document 28-5 Filed 11/20/20 Page 82 of 82 PageID 1313

                             U.S. Patent 8,384,771
         “Method and Apparatus for Three-Dimensional Viewing of Images”
                 Pre-Discovery Evidence of Use for Infringement
                                 Priority Date: December 28, 2006
                   Note: Statements made herein are illustrative and not exhaustive

                        The Microsoft HoloLens 2 Display Unit is shown below and includes a
                        display for the left eye and a display for the right eye. On information
                        and belief, as stated above, the HoloLens 2 is representative of IVAS.




                        Source: https://haptic.al/hat-is-hololens-mixed-reality-c01198c5bbb?gi=afe21b101d2a




                                                      81
